 DIVERSIFIEDINDUSTRIES233Diversified Industries,a Division of Independent StaveCompanyandCoopers International Union ofNorth America,AFL-CIO. Case 17-CA-4996January 9, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn March 19, 1973, Administrative Law JudgeSydney S. Asher issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theRespondent filed exceptions and supporting briefs.Upon consideration of the exceptions, briefs, andrecord, the Board, on July 30, 1973, remanded thecase for findings and conclusions with respect to themerits of certain unfair labor practices alleged in thecomplaint.'On September 12, 1973, the Administrative LawJudge issued the attached Supplemental Decision inthis proceeding. Respondent filed exceptions and asupporting brief to the Supplemental Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel,The Board has considered the entire record2 andthe attached Decision and Supplemental Decision inlight of the exceptions and briefs, and has decided toaffirm the rulings, findings,3 and conclusions of theAdministrative Law Judge and to adopt his recom-mended Order, as modified herein.4ORDERdefer to the parties'grievance and arbitrationmachineryChairman Millerand MemberKennedy agreewith the Administrative Law Judge's refusal todefer onthose issues for the reasons statedby the Administrative LawJudge.Member Jenkins would nothave deferred,in any event, for thereasons citedin hisdissentinCollyerInsulatedWire,192 NLRB 837, andsubsequent cases. In view of what appeared to be a reasonably closeinterrelationship of the few remaining issues with respect to which theAdministrative Law Judgerecommended deferral underCollyerto thosewhich hehad alreadydetermined on the meets, the interestsof orderlyprocedureand fairnessto all partiessuggested the desirability of theAdministrative Law Judge'smaking a determination on the merits as to allissues.Accordingly,the proceeding was remanded to the AdministrativeLaw Judge for the preparationand issuance of a Supplemental Decisionsetting forthhis resolutionof credibilityissuesand his findings andconclusionson the merits with respect to those issues which he recommend-ed bedeferredunderCollyerCf.SheetMetalWorkers'InternationalAssociation,Local Union No 17, AFL-CIO (GeorgeKochSons, Inc.),199NLRB 166.2Afterthe originalDecision of the Administrative Law Judge issued,Respondentfileda Motion ToReopen the Hearing "for the limitedpurposeof considering the testimony in the hearing in cases numbered17-CB-1105and 1137 insofaras thattestimony wouldtend to discredit the testimonygiven by saidErnest D Higdon in the instant matter" The casereferred toinRespondent'smotionisCoopersInternational Unionof NorthAmerica,AFL-CIO (Independent Stave Company, Inc.),ALJD-530-73 (Aug 31,1973).We havetaken official notice of that Board proceeding and findnothing therein which persuades us in this case that the Administrative LawJudge's credibilityresolution regarding Higdon should be reversed.3The Respondenthas excepted to certaincredibility findings made bytheAdministrativeLaw JudgeIt is the Board's establishedpolicy not tooverrule anAdministrativeLaw Judge's resolutions with respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products.Inc,91NLRB 544, enfd. 188 F.2d 362 (CA. 3, 1951) We have carefullyexamined therecord and find no basis for reversing his findingsdThe Administrative Law Judgefound thatan effortto compute wageslostby employeeDillard because she was deprived of the opportunity towork overtime would lead to an evidentiarymorass in the Board'scompliance proceedings.He therefore declined to recommend that Dillardbe reimbursedfor such loss ofwages. We donot agree.The evidence showsthatthe overtimeworked by Dillardwas a partof her dailyduties or wasdonewithrespectto regular periodic inventoriesWe perceive noinsuperable difficulties in computing her overtime and we shall thereforeprovide forher reimbursement for the overtime work lost because of thediscrimination against her to be computed with interest at 6 percent perannum, as providedin IsisPlumbing & Heating Co,138 NLRB716.JPChnapko, inc,202 NLRB 252,ChemvetLaboratories,Inc., 204 NLRB No40Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that Respondent,Diversified Industries, aDivision of IndependentStaveCompany, Lebanon, Missouri, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1.Substitute the following for paragraph 2(a):"(a)Offer to restore to Watraud Olga Dillard allprivileges enjoyed by her prior to November 11,1971, and make Dillard whole for any losses in paysustained as a result of the denial of overtime workwith interest at 6 percent per annum."2.Substitute the attached notice for that of theAdministrative Law Judge.iA fullhearing had been held upon a substantial number of issues, as tomost ofwhich theAdministrativeLaw Judge appropriatelydeclined toAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership inCoopers International Union of North America,AFL-CIO, or any other union, or retaliate againstemployees for filing or processing grievances onbehalf of themselves or other employees, bytaking away privileges previously enjoyed, orotherwise discriminating against them with regardto their working conditions.WE WILL NOT threaten our employees withmore stringent working conditions or otherreprisal for filing or processing grievances onbehalf of themselves or other employees.WE WILL NOT threaten our employees withmore stringent working conditions or other208 NLRB No. 7 234DECISIONSOF NATIONALLABOR RELATIONS BOARDreprisal, or put into effect more stringent workrules, or otherwise discriminate against employeesbecause unfair labor practice charges have beenfiledagainstus,or as a means of forcingemployees or their union to withdraw suchcharges.WE WILL NOT falsely tell employees that theywould have enjoyed certain improvements in theirworking conditions but for the action of theabove-named or any other union.WE WILL NOT tell our employees that we tookaway privileges previously enjoyed from anemployee in retaliation for engaging in protectedconcerted activities.WE WILL NOT enter into an agreement with theabove-named or any other union with an undis-closed intent not to live up to the agreementunlessother demands, not part of the agreement,are granted.WE WILL NOT refuse to carry out the provisionsof any agreement entered into with the above-named or any other union in reprisal for thatunion having filed unfair labor practices againstus,or as a means of compelling the union towithdraw such charges.WE WILL NOT attempt to cause any employee tostart a movement to oust certain union officials orotherwise interfere with the internal affairs of theabove-named or any other union.WE WILL NOT in any other way interfere with,restrain, or coerce our employees in the exerciseof their right to self-organization, to form, join orassist any union, to bargain collectively throughrep'esentatives of their own choosing, and toengage in concerted activities for the purpose ofcollectivebargaining or other mutual aid orprotection,or to refrain from such activities,except to the extent that such rights may beaffected by an agreement requiring union mem-bership as a condition of employment, as author-ized in Section 8(a)(3) of the National LaborRelations Act, as amended.We hereby withdraw and rescind the rule putinto effect in February 1972 prohibiting employ-ees from eating on the job.WE WILL offer to restore to Watraud OlgaDillardallprivilegesenjoyed by her beforeNovember 11, 1971.WE WILL make Watraud Olga Dillard whole forany losses in pay sustained as a result of thedenial of overtime work with interest at 6 percent.We hereby withdraw and rescind that part ofthe document issued by us and given to theabove-named Union on January 27 or 28, 1972,which threatens more stringent working condi-tions should the unfair labor practice charges notbe withdrawn.WE WILL abide byand carry out all provisionsof the settlement agreement we entered into withtheabove-named UniononMay 25, 1972,including the payment of wages and reimburse-ment provided for therein,and the expungingfrom our records of the four documents describedtherein.WE WILL,upon request,bargain collectively ingood faith with the above-named Union as theexclusive representative of all employees in theunitdescribed below,with respect to wages,hours, and other working conditions, and, shouldan understanding be reached,we will put it in asigned agreement.The appropriate unit is:All production, maintenance and machinistemployees of Diversified Industries,a Divi-sion of Independent Stave Company,includ-ing quality control inspectors and shippingdepartment employees,but excluding cleri-cal employees,retail store employees, andprofessional employees,guards, and supervi-sors, as defined in the Act.DIVERSIFIED INDUSTRIES,A DIVISION OFINDEPENDENT STAVECOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 616 Two Gateway Center, Fourth atState,KansasCity,Kansas 64101, Telephone816-374-4518.DECISIONSYDNEY S. ASHER, Administrative Law Judge: OnJanuary 26, 1972, CoopersInternationalUnion of NorthAmerica, AFL-CIO, herein called the Union, filed chargesagainst Diversified Industries, a Division of IndependentStaveCompany, Lebanon, Missouri, herein called theRespondent. First amended charges and second amendedchargeswere filed on February 2 and July 3. 1972,respectively. Based on these charges and amended charges,theGeneral Counsel of the National Labor RelationsBoard, herein called the General Counsel, on July 27, 1972, DIVERSIFIED INDUSTRIESissueda complaint alleging that since on or aboutNovember 11, 1971, the Respondent has engaged inconduct violative of Section 8(a)(1), (3), (4), and (5) of theNational Labor Relations Act, as amended (29 U.S.C. Sec.151,et seq.),herein called the Act. The Respondent filedan answer and amended answer denying that it hadengaged in any unfair labor practices.'Pursuant to notice, a hearing was held before me atLebanon, Missouri, on various dates between September26 and November 3, 1972, both dates inclusive. All partieswere represented and were given an opportunity toparticipate fully in the hearing. At the beginning of thehea -ing, in accordance with a previously issued notice ofintent to amend complaint, the General Counsel waspermitted to amend the complaint in certain respects. TheRespondent then denied the amended allegations. TheRespondent filed a second amended answer setting forthan affirmative defense that the collective-bargainingagreement between the parties establishes machinery forthe settlement of the issues raised in the complaint. Duringthe hearing, at the suggestion of the Respondent's counsel,accompanied by representatives of all parties, I visited thepremises of the Wyota Inn, where certain events hereafterdescribed had taken place. During a recess in the hearingthe Respondent filed a motion to stay proceedings. Thismotion was denied by order dated October 19, 1972.2 Atthe close of the General Counsel's case, the Respondentmoved to dismiss paragraph 5(a), (b), (c), (d), (e), (g), (h).(i), (j), (k), and (1). paragraph 6(a) and (b), and paragraph7(a), (b), and (c) of the complaint, on the basis of theBoard's policy of deferring to arbitration proceduresagreed on by the parties. Ruling on this motion wasreserved.The motion is now disposed of in conformitywith the rulings and conclusions set forth herein. After thecloseof the hearing, the General Counsel and theRespondent filed briefs, which have been duly considered.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS OF FACTA.PreliminaryMatters1.The RespondentTheRespondent is an unincorporated division ofIndependent Stave Company engaged in the manufactureof wood bowls and novelties at its plant in Lebanon,Missouri. The complaint alleges, the answer admits, and itisfound that the Respondent annually sells productsiTheRespondentfiled amotion for more definite statement with regardto par 5(b) and (k) of the complamt The General Counselfiledan answergiving further particulars with regard to the portions of the complaint inquestion.ThereafterAdmimstrative Law Judge Charles W. Schneiderdenied the Respondent'smotion for more definite statement on the groundthat the answer supplies the information requestedin themotion. TheRespondent also filed a motion for summary judgment with regard to pars5(1) and 7 of the complaint on the ground that the Board should defer to thegrievance and arbitration procedure adopted by the parties to settle suchdisputesThe General Counsel filed an opposition to motion for summaryjudgment.Thereafter the Board dented the Respondent'smotion forsummary judgment with leave to raise the issues again at the hearing.2Thismotionwas basedon thefactthat on October 11, 1972, theRespondent had filed suit against the Union in the United States District235valued at more than $50,000 directly to customers locatedoutside the State of Missouri. The Board has previouslyfound that Independent Stave Company was engaged incommerce.3 It is accordingly found that the Respondent,as a division of Independent Stave,Company, is, and at allmaterial times has been, an employer engaged in com-merce as defined in the Act, and its operations meet theBoard's jurisdictional standards.2.The UnionThe complaint further alleges, the answer admits, and itis now found that the Union and its Local No. 7 are, and atallmaterial times have been, labor organizations as definedin the Act.3.The appropriate unitThe complaintalleges, the answeradmits,and it is foundthat all production, maintenance, and machinist employeesof Diversified Industries, a Division of Independent StaveCompany, including quality control inspectors and ship-ping department employees, but excluding office clericalemployees, retail store employees, and professional em-ployees, guards and supervisors, as defined in the Act,constitutea unitappropriate for the purposes of collectivebargaining within the meaning of the Act.4B.The SettingLabor controversies between the Respondent on onehand and the Union and its various locals on the otherhand are not new; they have been going on since at least1964.5 InMay 1971 the Respondent, the Union, and theUnion's Local No. 7 entered into a collective-bargainingcontract covering the employees of Diversified Industries,effective throughMay 21, 1974, subject to automaticrenewal thereafter from year to year in the absence of 60days' written notice by either party of intent to modify orterminate. It contains, among others, the followingprovisions:ArticleXXGrievance and Arbitration ProcedureSection 1. Should any difference anse between theCompany and the Union or any employee in the unit asto the meaning and application of this Agreement,there shall be no suspension of work on account ofsuch difference. An earnest effort shall be made toCourt for the WesternDistrict of Missouri,Southern Division,Civil ActionNo. 3144.In that action the Respondentfiledwith the courta motion tostay proceedingsseeking acourt order "staying proceedings in Case No.17-CA-4996, thematter now pendingbefore theNationalLaborRelationsBoard."To date,so far as I am aware, that motion is still pending3 Independent Stave Company. Inc,148 NLRB 431, 434, enfd 352 F 2d553 (C.A. 8, 1965), rehearing deniedFebruary8. 1966, certdenied 384 U S962 (1966), andIndependent Stave Company,175 NLRB 156.4On August 2. 1968, inN LR.B. v Diversified Industries, a Division ofIndependent Stave Company.No 19385, the United States Court of Appealsfor the Eighth Circuitentered a judgment requiring the Respondent tobargain with the Union as the exclusive representativeof its employees in asubstantiallysimilar unit5SeeIndependent Stave Company,175 NLRB 156, especially fn I. 236DECISIONSOF NATIONALLABOR RELATIONS BOARDsettle such differences immediately in the followingmanner:Step 1.-Within three (3) working days after theevent causing the grievance, the Union shall supplythree (3) written copies of the grievance, one for theUnion, one for the employee and one for the Company.Step 2.-The majority of the Local Union Officers orrepresentative of the International shall have the rightto file the written grievance.Step 3.-Earnest attempts to settle justifiable griev-ancesshall be made by the General Manager or otherofficers of the Company, and the President of the LocalUnion.Step 4.-If Step 3 is not successful, then a represent-ativeof the Cooper's International Union and arepresentative of the Company shall try to settle thegrievances.Section 2. If Step 4 is not successful, then the Unionwithin three (3) days shall notify the Company inwriting that it requests outside arbitration. Outsidearbitration shall be in the following manner:(a)Within ten (10) work days after serving noticefor arbitration, the party requesting arbitrationwill request the Federal Mediation and Concilia-tion Service to submit a list of available arbitra-tors. Such list will contain seven (7) names. Theparty bringing the matter to arbitration shallstrike the first name from such list. The otherparty shall strike the second name, and strikesshall be alternated in like manner thereafter, andthe last remaining nominee will be designated asthearbitrator in the proceedings, providinghowever that either party may request the FederalMediation and Conciliation Service to supply anadditional list if all of the names first supplied areunsatisfactory to either of the parties.Section 3. The -decision of the arbitrator shall befinal and binding upon both parties. Expenses of thearbitrator shall be borne equally by the parties.Section 4. The Arbitrator shall have no power to addto,subtract from, or modify any of the terms andconditions of this Agreement, and the decision shall beconfined to the particular dispute or grievance involvedand rely only on questions of interpretation orapplication of the Agreement.Section 5. No question relating to the scope of thebargaining unit or to the functions reserved to theCompany shall be submitted to arbitration.Section 6. An arbitration award covering the subjectof discipline or discharge shall be limited to back paynot to exceed four (4) weeks.ArticleXXIIIManagement RightsSection 1. Unless specifically contracted away bythisAgreement, the right to manage the Company'sbusiness, the operation of its plant, and the direction ofthe work force, and all of the authority to execute all ofthevariousduties,functions,and responsibilitiesincidentalthereto, are vested exclusively in the Compa-ny, and shall not be subject to grievance or arbitration,however, the discipline and discharge of employee forjust cause shall be subject to grievance and arbitration.Unhappily, the execution of this contract did not bringan end to strife. At all materialtimes, the Respondent andthe Union have confronted one another in an atmospherecharged with mutual mistrust, recrimination, rancor, andlitigiousness.It isagainst this backdrop that we must viewthe events related herein.C.Events Before Filing of the Unfair LaborPractice Charges1.The Coryell grievancea.FactsAt all material times, Watraud Olga (Connie)Dillard hasbeen president of Local 7 of the Union and a rank-and-fileemployee in the sanding department of DiversifiedIndustries.Her duties include the inspection of all bowlscompleted in the department before they are sent to thefinishing operation. Prior to November 11, 1971, she alsoprepared reports at the end of each day,showing dailyproduction on each item manufactured. The preparation ofthese reports had to be done partly after the day shift(which worked from 7 a.m. to 4 p.m.) ended.ConsequentlyDillard,unlike other production employees, worked from7:30 a.m. to 4:30 p.m.Dillard was one of the few rank-and-file employees who had a reserved parking space on theRespondent's premises.On November 2, 1971, AmeliaCoryell,an employee inthe bargaining unit,sustained an injury while at work andleft the plant for medical treatment. On November5, 1971,she had not yet returned to her job.The Respondentmailed the following letter to her at home:We have received notice from the Harwood Clinicthat it is o.k. for you to return to work. This is to notifyyou that no compensation will be paid after you havebeen released to return to work. You will be expectedto return to work no later than Monday morning,November 8, 1971. If you do not report to workNovember 8, 1971, you will receive an official warningin compliance with article 30 of the union contract.Each unexcused absence will result in an additionalwarning.6bDillard testifiedthat she received no copy of this letter, as required bythe contractIdeemitunnecessary to make anyfinding inthic regard DIVERSIFIED INDUSTRIESOn November 9, 1971, the Respondent mailed to Coryellan employee warning notice (marked "2nd notice") whichread in pertinent part:Unexcused absences will not be tolerated. You receiveda certified letter requesting your return and ignored it.Therefore I must give you this 2nd warning.The Respondent gave a copy of this notice to Dillard aspresident of the local. Dillard and Coryell conferred aboutthe matter. On the morning of November 11, 1971, Dillardstopped Gaylord Christie, production manager of Diversi-fied Industries, as he passed her place of work. Sheinformed Christie that Coryell had complained that shehad received a warning notice for not coming to work andthatCoryell had written out a grievance which Dillardplanned to file with the Respondent later that day. Dillardfurther explained why she thought Coryell did not deservethe warnings. Apparently. Christie made no reply. About11:30 a.m. John J. Boswell, vice president of IndependentStaveCompany and plant manager of its DiversifiedIndustriesdivision,came to Dillard's place of work.Christie and Kirby Hertel, Dillard's foreman, were alsopresent during parts of the discussion which ensued.Boswell said he understood that Dillard was helpingCoryell file a grievance. Dillard replied that she (Dillard)was going to help Coryell, saying: "1 am 100 percent forher." Boswell, angered, shook his finger at Dillard andsaid: "How dare you stand behind her. How dare you helpher file a grievance. You know there is nothing wrong withher finger and you had better not help her file anygrievance." Dillard retorted: "At 4 o'clock quitting timeyou are going to get your grievance." According toDillard's credited testimony, Boswell continued as follows:He said, "Well, I will tell you something, Connie I havebeen good to you. Now I am going to take all of yourprivileges away from you. I said, "What privileges?" Hesaid, "You have a parking spot. I don't want to see youever parking in the parking spot no more." He said, "Idon't want to ever see you in that parking spot again.From now on I don't want to see you working noovertime no more." ... He said, "There will be nomore overtime for you. Do you understand that?" .. .He said, "I don't want to see you work any moreovertime.He said something else, oh, he said, "The[production] reports that you have been filling outevery day, I want you to put them on my desk inperson. I don't want them on the secretary's desk." Ihad put them on the secretary's desk all of the time. Hesaid, "I want them on my desk from now on " Oh, healso changed my working hours, my working time.7Boswell gave a somewhat different version According to him, after hereceived a written grievance, he went to Dillard and argued about the meritsof the grievance, he accused Dillard of "misusing her positionas unionpresident to help her good friendCoryell. and I wouldn't tolerate that",he instructed Dillard "from now on she wouldn't be given any specialpreference or preferentialtreatment;and she was going to be treated justlike everybody else in the plant" lie denied telling Dillard that she wouldget no more overtime He also denied that he had stated he was punishing237Q.During this conversation of November 11th,what did Mr. Boswell tell you about those [production]reports?A.He told me I would have to place them on hisdesk instead of on the secretary's desk, he wanted themon his desk.Q.Did he say why?A.That was a punishment. He told me he wasgoing to punish me.Q.He did?JUDGE ASHER: Is there an objection here?MR. HANNAH: Did I understand her last statementto be he said that was a punishment?JUDGE ASHER: Is that your testimony? You used theword punishment.THE WITNESS: Yes, he called it punishment. He saidhe was going to punish me.7Boswell then directed Dillard: "Come with me." Togetherthe two left the building and proceeded to the parking lot,where Boswell kicked over thesign containingDillard'sname designating the space as reserved for her. By then itwas lunchtime and they parted. That afternoon at quittingtime, 4 p.m., Dillard delivered toBoswell thefollowinggrievance, signed by Coryell:Irefuse to accept your so called first and secondwarning notices for the following reasons (1) I wasinjuredwhile working at Diversified Industries Nov.the second. On November the third I went to Dr.Kenneth D. Ridgway; He examined my hand and saidthat I should not go back to work for 7 days. He gaveme a letter stating this and I personally gave a copy ofthe letter to the general manager John Boswell.(2)The Companyhas been violatingArticleXXX.Section 1-C of the contractby not giving the Union acopy [sic] ofthe first warning.From November Il, 1971, to the start of the hearingherein, the following changed working conditions appliedto Dillard:1.She no longer parked her automobile in a reservedspace on the Respondent's premises.2.Her working hours, formerly 7:30 a.m. to 4:30 p.m.,became 7 a.m. to 4 p.m. As a consequence, she ceasedcompleting production reports at the end of each workday,because she found it impossible to do so before 4 p.m.Presumably these daily reports were thereafter completedby others, perhaps supervisors.3.Although she had previously worked overtime-sheestimated that the amount varied from 5 to 9 hours perDillardBoswelldid not impress meas a candidor forthrightwitness, hisdenialin this respectis notcreditedDillardtestifiedthatat onepointin the conversation Boswell turned toChristie andto Hertel and asked them."Did you hear that Gaylord? Didyou hearthat.Kirby'" Christie and Hertel,each of whom waspresentduring only part of theconversation,corroboratedBoswell's denial thatBoswellmadeany such remarkIdeem it unnecessary to resolve thisparticular conflict. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDweek-she was never again offered overtime until some-time after the beginning of the instant heanng.8No grievance has been filed by Dillard or by the Unionconcerning this incident. The later course of the Coryellgrievance is related below.b.Contentions of the partiesThe complaint (par. 5(a) and (b)) as amended at thehearing alleges, and the Respondent denies, that on oraboutNovember 11, 1971, Boswell threatened to takeaway, and took away "overtime, parking and transporta-tion privileges" and threatened to change, and changed,"employees' work duties because of their Union activity."In the Respondent's motion for more definite statementthe General Counselsetsforth thatBoswell"threatened tochange the work duties of employees by discontinuing theirpreparation of daily production records and/or the mannerof distribution of said daily production records." It isalleged that such conduct violates Section 8(a)(1) and (3).The General Counsel maintains that the evidence dis-cussed above supports these allegations .9The Respondent contends in its second amended answerthat these allegations should be dismissed on the basis ofCollyerWire.10The Respondentassertsin a letter datedFebruary 12, 1973: "The alleged taking away of Dillard'sovertime, parking, and transportation could have beenmade the subject of a grievance since it would have been acognizable contract violation to so discriminate for Unionactivity . . . . These alleged violations should be referredto arbitration." In the alternative, should the Board declineto defer to arbitration and tackle thisissueon the merits,theRespondent defends on the following grounds: (1)Dillard's conduct did not constitute protected activityunder Section 7 of the Act because Coryell had been"malingering" and Dillard's assistancewas "unreasonableand virtually fraudulent" and amounted to a "misuse ofthe grievance procedure"; (2) Boswell was motivated by"the falsity of Coryell's claim, not retaliation againstDillard"; (3) according to the Respondent'switnessesDillardwas not denied overtime, and they should bebelieved.c.ConclusionsThere is no question that the Board is not ousted ofjurisdiction by existence of a grievance-arbitration proce-dure in a collective-bargaining agreement although, in itsdiscretion, it has deferred in appropriate cases to such aprocedure in order to foster and promote the use ofvoluntary and mutually agreed-upon methods of determin-8Whether Dillard was or was not deprived of the opportunity to workovertime during the period November 11, 1971, to October 23, 1972, is astrenuously disputed factual issue.Boswell,Christie, and Hertel testifiedthat she was offered overtime but refused Dillard denied this DorothyMathews, an employee and a witness for the General Counsel, testified thataboutMay 12, 1972, Boswell told her "that he had been real good toConnie, that he had given her a lot of overtime, but she wouldn't get anyany more. And he hgd given her a parking place, which she wouldn't haveany more" Although Boswell denied this testimony, 1 find that theconversation took place substantially as related by Mathews In the light ofthis collaboration, and my observation of the demeanor of the witnessesinvolved, I credit Dillard's denial that she received in the period in questionany opportunity to work overtimeing disputes. The Respondent in its brief cites many suchcases.In one of these,Joseph T. Ryerson & Sons, Inc,199NLRB 461, the General Counsel alleged that the respon-dent had violated Section 8(a)(1) of the Act by thisconduct: the respondent's general manager, referring to thegrievance of an employee pressed by a union official whowas an employee, allegedly threatened the union officialthat he would "have a hard time with the company andalso the men in the warehouse" if he pursued the grievance.Pointing to the grievance-arbitration clause in the contract,therespondent there urged the Board to defer toarbitration. The Board refused, saying:the violation with which this Respondent is charged, ifcommitted, strikes at the foundation of that grievanceand arbitration mechanism upon which we have reliedin the formulation of ourCollyerdoctrine. If we are tofoster the national policy favoring collective bargainingand arbitration as a primary arena for the resolution ofindustrial disputes, as we sought to do inCollyer,bydeclining to intervene in disputes best settled elsewhere,we must assure ourselves that those alternative proce-dures are not only "fair and regular" 5 but that they areor were open, in fact, for use by the disputants. Theseconsiderations caution against our abstention on aclaim that a respondent has sought, by prohibitedmeans,to inhibit or preclude access to the grievanceprocedures. It is this consideration which persuades usthat theissuesof arbitrability and contract coverage,discussed above, should not here be left to resolutionby the arbitrator as might be appropriate under othercircumstances.The Respondent in the instantcase, like the Respondent inRyerson,allegedly "sought. by prohibitedmeans, to inhibitor preclude access to the grievance procedures." Accord-ingly, for the reasons advanced inRyerson,it is my opinionthat the Board should not defer to arbitration on thisissue."Turning now to the merits,itisclear-indeed it isnowhere denied-that Boswell became angry at Dillardand retaliated against her for her part in the filing of theCoryell grievance. This conduct of Dillard constitutedactivity protected under Section 7 of the Act. It matters notwhether the grievance itself was or was not meritorious, oreven that Boswell might have considered it to befraudulent.As to the conflicting testimony regardingovertime, Dillard's version impressedme asaccurate, and Icredit it.12 It is accordingly found that by depriving Dillardof overtime, the use of a parking space, and the use ofcompany transportation, and by changing her duties9He doesnot contend, however, that the changeinDillard'sworkinghours constituted an unfairlaborpractice10CollyerInsulatedWire, a Gulf andWesternSystem Co,192 NLRB 837.The Board's own appraisal of the significance of this case is contained in itsbrief inProvisionHouseWorkers Union Local 274. AFL-CIO v. N L R B,U S. Court of Appeals, Ninth Circuit, No 72-2617, pp 22-24iiWith regardto the deprivation of overtime,another reason forrefusing to defer to arbitrationheremight be that the limitationof backpaycontainedin art XX, sec. 6,is repugnantto thepolicies ofthe Actbecause itaffords inadequateprotection. However,Ineed not anddo not decide thisissuei2 In so doing,Ihave taken into consideration the testimonyof MerrillJeffries,whichIdo notcreditin this regard,and thatofMary Carlson, DIVERSIFIED INDUSTRIESregarding production reports, all on November 11, 1971,and by maintaining these changed working conditions ineffect thereafter, because she pressed a grievance onCoryell's behalf, the Respondent violated Section8(a)(l)and (3) of the Act.2.The Dowdenincidenta.FactsOn November 29, 1971, Linda Dowden, an employee inthe Respondent's finishing department, injured her thumbwhile a' work. Early in December 1971 she consulted withMaggie Williams Webb, an official of the Union and unionsteward.During working hours,Webb left her workstation, went to the office, and discussed with Christie thepossibility of moving Dowden from her job to another jobin the department, because of her injury. "According to thetestimony ofWebb, a witness for the General Counsel,Christie "said for me to go back to my job and he would beup in a minute to talk to me about it." She returned towork. About an hour later, according to Webb's version,Boswell and Robert Milan, then foreman of the finishingdepartment, came to Webb's place of work. Boswell toldWebb "he could fire ... [her] for going down to the officeand talking about union business on company time."Webb replied that she "was representing an employee thatneeded to be moved." Webb asked that Dowden be movedto another job in the department. Boswell answered thatthere were no jobs open in the department. Either Webb orBoswell stated that openings had been filled withoutposting. Boswell then "said that if [Webb] would forgetabout the posting of the jobs that he would forget aboutfiring [Webb] and he would call it a deal and forget it."That was apparently the end of the conversation. TheRespondent's witnesses, Boswell andMilan, supplied adifferent version, but for the purposes of this case only itwill be assumed, without deciding, that the events occurredsubstantially as related by Webb.13No further action appears to have been taken regardingDowden; none of the Respondent's officials issued anywarning notice or written reprimand to Webb; and neitherWebb, Dowden, nor the Union filed any grievance as theres It of this incident, or regarding the Respondent'sfailure to post job openings.b.Contentions of the partiesThe complaint (par. 5(c)) alleges, and the answer denies,that in earlyDecember 1971 Boswell "threaten[ed]employees with discharge for filing grievances about jobopenings and for inquiring about job openings." It isalleged that such conduct violated Section 8(a)(1) of theAct. The General Counsel argues that the above-describedtestimony of Webb supports this allegation.The Respondent cites article XVIII of the collective-bargaining contract and contends that this matter shouldbe deferred to arbitration under the provisions of thewhich I credit Carlson's testimony may tend to showthat,had overtimebeen offeredDillard, it would have been refusedBut in my opinion it doesnot tend to dispute Dillard's testimony that overtime was never offered heriiWebb's testimony was corroboratedin partby that of Maryetta239contract.On the merits,the Respondent maintains as analternative defense that Boswell's warning to Webb was"clearly justified" because "threats to discharge employeesfor engaging in union activity on company time is [sic] notviolative of Section 8(a)(1)."By way of rebuttal, the General Counsel urges thatdeferral is not appropriate here because of the disharmom-ous labor relations which exist.c.ConclusionsArticleV of the contract provides, in pertinent part:The Company shall not discriminate against anyworker because of Union membership or Unionactivity except that the employeeshall not engage inUnion activity on Company time unless with thepermmssion of a Company official.Article XVIII reads, in pertinent part:No employee shall be discharged for performingcommittee work of the Union, provided it is doneoutside of working hours or by permission of the PlantSuperintendent.In view of these provisions and the grievance-arbitrationmachinery set up by the parties, and in the light of theabsence of any claim herein that Webb was engaged inprocessing or pressing any grievance on Dowden's behalfwithin the framework of those contract provisions, or thatthe filing of such a grievance was ever contemplated, Iagree with the Respondent's contention that, on this issue,the Board should defer to arbitration.14 And, contrary tothe General Counsel's argument, I believe that the absencehere of harmonious relations between the Respondent andthe Union does not require a different result. Accordingly,Ido not reach the merits of this allegation.3.The safety equipment grievanceOn December 13, 1971, the Union filed with theRespondent a grievance by a number of employees. Inpertinent part it reads:The company has charged some employees for safetyequipment. This is in direct violation of article No. 14Section No. 3 of the contract between management andthe Union Local No. 7.The parties were unable to settle this dispute. OnJanuary 13, 1972, J. F. Souders, Esq., the Union's attorney,wrote to the Federal Mediation and Conciliation Service,herein called FMCS, requesting that a panel of arbitratorsbe supplied to the parties. On January 251 Souders againwrote to FMCS with a similar request, and advisedBoswellthat he had done so. Accordingly, FMCS supplied a list ofarbitrators'namesto both parties. On February 7 Souderswrote to FMCS, with a copy to Boswell, advising that theBallard.14Collyer InsulatedWire, supra,National Radio Company, Inc.198NLRB No 1: andJoseph T RyersdfnSons,Inc, supra15Unless otherwise noted, dateshereinafterrefer to the year 1972. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDentire panel was unsatisfactory to the Union and request-ing a second panel. Meanwhile, as related hereafter, agrievance concerning overtime had been filed by theUnion.While the record is not entirely clear, apparentlyeither the Union or the Respondent sought another panelof arbitrators from FMCSfor thatgrievance. Accordingly,FMCS then submitted two new panels to the parties, onefor each dispute. On March 27 Ellis notified FMCS thatthe Respondent rejected both panels in their entirety andrequested new panels. On the same day Ellis wrote toSouders explaining what had been done.16 On May 23 Elliswrote to Ernest D. Higdon, president of the Union, statingthat he had received the second panel but adding: "I see nopoint in trying to select an arbitrator until you and Mr.John Boswell have exhausted all possibility of settlement inyour conference which is to be held tomorrow inLebanon." What happened thereafter to this grievance isrelated below.4.The overtimegrievancea.FactsOn January 24 the Union filed with the Respondent agrievance signed by a number of employees. In pertinentpart it reads:We the undersigned demand thirty (30) minutesovertime pay because we failed to receive our pay-checks before five minutes after quitting time; Friday[sic] January 21st.As perthe contract between union and management,Article XIX-Section 2.When Dillard handed in this grievance to Christie he,according to his own testimony, "got a little peeved at herfor bringing this out." He termed the Union's action as"harassing" and "petty" and pointed out that it waspremature. According to Dillard's credited testimony:He said, "Well, if you have to be so petty, I can bepetty to. [sic] When somebodyis lateand has a flat tire,I don't have to take that for anexcuse. I don't have totake nothing for an excuse.I can assureyou I can bemean,too, or nasty just like you people can." I said,"Well, I don't think that we are nasty. We are justfighting for our rights." He said, "Well, I am going tostart giving out warning tickets. I am going to give outwarning tickets for everylittlething that comes up. If Isee somebody talk or eat or somebody coming in late, Iam goingto give out a warning ticket for that.I assureyou I can do all that." I said, "Well, if you have to, youhave to." He said, "And you may get a warning ticket,too."Christie testified that he told Dillard:16For some reason which is not entirely clear,Ellis' letter to Souders onthis date mentions to the captionthe Coryellgrievance So far as the recordshofis, however, no request to the FMCS was made for a panel to arbitratethe ('oryell matterU Kopp-Evans ConstructionCompany,143 NLRB 690.Max Silver, IrvinSilver anr'Edward Braude, Copartners, d/b/a Max Silver&Son,123 NLRBNow, Connie, if you're going to insist on beingpersistent in filing this, not knowing that it won't behonored, I'm going to be compelled to follow thecontract more closely than I have in the past.As related above, while the record is not entirely clear, itwould seem that this grievance was one of the twogrievances for which the parties requested FMCS to supplya panel of arbitrators, that the FMCS did so, but that noarbitratorwas ever chosen.What happened to thegrievance thereafter is described below. Neither Dillardnor the Union filed a grievance regarding what Christiesaid on January 24.b.Contentions of the partiesThe complaint (par. 5(d)) alleges, and the answer denies,that on January 24 Christie told "employees that the filingof grievances would cause the Respondent to make itrough on employees." It is alleged that this conductviolated Section 8(a)(1) of the Act. The General Counselurges that the above-quoted testimony supports thisallegation.The Respondent maintains that this issue is"cognizableas a grievance for an alleged violation of Article V of thecontract which prohibits discrimination for union activity."Alternatively, on the merits, the Respondentargues in itsbrief:"Such statements,even though coercive,ifmade torank-and-file employees, arenotcoercive when made onlyto union representatives."c.ConclusionsThe threats alleged to have been uttered by Christie, ifmade, would inhibit the Union in its use of the verygrievance procedure which the Respondent now attemptsto invoke. For the reasons already discussed with regard tothe Respondent's change of Dillard's working conditionson and after November 11, 1971, 1 conclude that the Boardshould decline to defer this issue to the grievance-arbitra-tion machinery set up in the contract.Turning to the merits, I credit Dillard's version as moreaccurate than that of Christie. However, under eitherversion Christie's unmistakable message comes throughloud and clear: Because this grievance was being pressed,the employees' working conditions would be made moreharsh. Such a threat of retaliation, made to Dillard, a rank-and-file employee, constitutes a violation of Section 8(a)(1)of the Act, even though this employee also happened to bea union official.i75.The issuance of warning noticesa.FactsOn January 26, 2 daysafter theChristie-Dillardconversation relatedabove,theRespondent issued to269. andMarie TRedli, d/b/a Reath' Cartage Conyoani,110 NLRB 1742.cited by theRespondent.are all distinguishable on theirfactsIn none ofthese cases was the threat in question uttered in the presence of any of theRespondent's rank-and-file employees.Here, on the contrary.the threat wasmade to Dillard, who was such an employee DIVERSIFIED INDUSTRIESDillard an employee warning notice marked "2nd notice."In pertinent part it reads: "Solliciting [sic] signature from anon-union employee on a grievance [sic]. Next TimeDismissal." It was signed by Christie and Boswell. On thesame day Dillard asked Christie: "Will you please explaintome what that means?" Christie replied that the241previously filed grievance demanding a half-hour's over-time pay because the paychecks were late contained thesignatu-e of Ladell Booth who "was not supposed to sign itbecause she wasn't there 30 days yet." 18Between January 24 and 27 the Respondent issued eightother employee warning notices to employees as follows:No. ofNameDateNoticesBarbara Kenedy1/24/721Derald Kenedy1/24/721Laverne Jones1/25/721Roscoe Myers1/25/722Carolyn Bates--1Lois Windsor1/27/721Sherman Moore3Leonard Todd2Each bore the signatures of two management officials;Christie signed seven of them. A copy of each wasdelivered to Dillard. So far as the record shows, neither theUnion nor Dillard nor any of the other eight employeesinvolved ever filed a grievance concerning the issuance ofany of these warning tickets.b.Contentions of the partiesThe complaint (par. 5(e)) alleges, and the answer denies,that from on or about January 24 through on or aboutJanuary 27 the Respondent "issue[d] warning notices toemployees because they and other employees had engagedin and were continuing their Union activity." It is allegedthat this conduct violated Section 8(a)(1), (3), and (4) of theAct. The General Counsel in his brief points to the timingof these warning tickets shortly after Boswell threatenedthat,because of the Union's "petty" grievance seekingovertime pay, he intended "to give out warning tickets forevery little thing that comes up." The General Counselfurther argues that "the Respondent was often lax inenforcing certain rules, and . . . no warning tickets wereissuedwithin a period of time prior to January 24."The Respondent maintains that, instead of deciding thisissue concerning these nine warning notices, the Boardshould defer to arbitration. Alternatively, should thisdefense not prevail, the Respondent contends: "WithRemarksUnexcused absences willnot be toleratedUnexpected absences willnot be toleratedQuit work before quittingtime.(Holding time cardin hand 1 minute beforeclock read 12 noon orwhistle blew)Excessive absenteeismAbsenceUnauthorized absence willnot be toleratedAbsenceAbsencerespect to the warning slip given Dillard . . . GeneralCounsel adduced no evidence showing the reason that theprobationary employee signed the overtime grievance. Hethus failed to meet the burden of proof required toestablish that the warning notice . . . violated Section8(a)(1)."As to the other eight employees "The mereintroductionof these warning notices coupled withChristie's statement on January 24 is insufficient toovercome the burden of proof required to establish thatthese warnings were given for discriminatory rather thanvalid business reasons." Also, "None of the recipients ..were shown to have been active in union affairs."c.ConclusionsLet us turn first to the warning slip given Dillard. Likethe withdrawal of certain working conditions on and afterNovember 11, 1971, this warning notice was on its face adeliberate attempt to hobble the Union in its use of thegrievance-arbitrationmachinery which the Respondentwould now have the Board defer to. For the reasons setforth inRyerson,and relied on for refusing to defer toarbitration the allegations of paragraph 5(a) and (b) of thecomplaint, it would seem that the Board should itselfdecide this issue. However, later events make such a resultinappropriate here and a Board decision on this matterunnecessary.For on May 25 the parties reached a""The collective-bargaining contract, at art XXVII, contains a 30-dayunion-security clause 242DECISIONSOF NATIONALLABOR RELATIONS BOARDsettlement under which the Respondent agreed, amongother things, to expunge this particular warning noticefrom its records. In this posture of the issue, I perceivenothing to be gained by insisting on making a decision onthe merits of the allegation which has by now been put torest. Instead, I shall relegate the parties to the dispositionof the issue already agreed on by them.So far as the other eight warning notices are concerned,theGeneral Counsel contends that they were issued inretaliation for the filing of grievances by the Union. Thus,if the contention can be proved, they stand in the samelightasdoesBoswell'sdeprivingDillardof certainprivileges, described above. Accordingly, like that matter,the issue of these eight warning slips should, in my view, bedetermined by the Board and deferral to the arbitr2iprocess rejected.On the merits,it issignificant that on January 24 Christiehad threatened to hand out warning slips "for every littlething that comes up " It is also true that the record amplydemonstrates the Respondent's animus toward the Union.But there the General Counsel's arguments run out ofsteam. Other than Dillard, no recipient was shown to havebeen either an employee who had filed a grievance, a unionofficialwho had processed one, or even an active unionsupporter.Moreover, the argument that thenumberof slipsissued within these few days is significantly high is far fromconclusive. The Respondent's use of warning slips was byno means a rare occurrance. On the contrary, it appears tohave existed and been in regular use for some time. Therecord shows that a minimum of 19 warning notices issuedin 1970 and at least 23 in 1971. Previously, in the space of 2days at least four had been given out (October 27 and 28,1970, and again June 7 and 8, 1971) and within 9 days atleastnine had been issued (June 1 through 9, 1971).Furthermore, there is no evidence concerning the circum-stances under which the warning slips made the subject ofthisallegationwere issued, consequently the GeneralCounsel has not proved that they were undeserved or werenot issued for valid business reasons. While the matter isnot entirely free from doubt, I conclude that the GeneralCounsel has failed to establish by a preponderance of theevidence that the Respondent, by issuing these eight otherwarning slips, violated Section 8(a)(1), (3), or (4) of the Act.D.Events After Filing of the Unfair Labor PracticeChargesIThe document drafted by Boswell and theWebb incidenta.FactsAs previously noted, the instant charges were filed by theUnion on January 26. They reached the Respondent thefollowing day, January 27. On January 27 or 28 Boswellcalled Dillard to the office, where Christie was present. Aconference ensued during which the three pending griev-ances and the unfair labor practices were discussed atlength.19 Boswell said that he "would like to get [the unfairlabor practice charge] cleared up if it was possible." Nosettlement agreement was reached, but during the conver-sation Boswell drafted the following document and handedit to Dillard:Things that we not "Strictly" enforce that wecould1.Absenteeism. Every other day we could give awarning ticket for this and we could have Layed-off[sic]and dismissed many employees who presentlywork here.II.Wearing Safety Equipment. According to theOSHA "law" we are required to force our employees towear Safety Equip. This gives us the right of Dismissal& Disciplinary Lay-off. This has been used only in twocases.III."No Smoking Rules" We do not strictlyenforce this but we could.IV.Eating on the job! Candy Bars.V.Social Conversation on Job! Excessive talking.VI.Being at work station at 7.00 sharp! and at1:00 sharp.VII.Not to leave before 12:00 or 4:00 sharp.VIII.Handing out Pay Checks Before FridayAfternoon-We often Advance Money when neededand give checks before 3:30 Friday if need e.g. payrent, cover checks already written, etc.-We Advanceas a service only not because we have to.IX.We allow people to leave the building duringworking hours to get things from their cars, take care ofpersonal business, etc. This is against Company policybut we cooperate w/exceptions.CONNIE:Please discuss these items along with the grievances &Unfair Labor charges against the Company. If you willdrop the charges as we feel should never had been filed,we will continue to be what we feel is reasonable.Otherwise the above will have to be followed strictly inorder to pay for the grievances & unfair [illegible]charges. Also, please notice $60 [illegible] analysis oneconomics of these [illegible].X.Power Failure on 9-27-72 cost you nothing--cost us $75.00 in labor. We could have docked youbut did not.Boswell suggested that the contents of this document bebrought to the employees' attention. Dillard agreed to doso at a special membership meeting of the local union.Arrangements were made to post notices of this projectedmeeting on the plant bulletin boards.About 10 days later, Webb had some candy in a bowl byher worktable. Christie came by "and said there would beno more candy eating on the job, that anybody caughteating candy would be discharged or disciplined." TheRespondent did not issue any written warning to Webb.The Union did not file any grievance regarding either thedocument drafted by Boswell on January 27 or 28, or theconduct of Christie toward Webb about 10 days later.19Boswell and Dillard testified credibly that the unfair labor practiceswere mentioned, Christie denied it I do not credit'Chrisue's denial in thisrespect DIVERSIFIED INDUSTRIESb.Contentionsof thepartiesThe complaint(par. 5(k)) alleges, and the answer denies,that fromJanuary 27to date the Respondent"unilaterallyinstitute[d]and enforce[d]new and more stringentworking rules because of employees'Union activity andbecause of the Union's refusal to withdraw unfair laborpractice charges." By way of answer to motion for moredefinite statement,the General Counsel lists the following,,more stringent working rules" which he alleges that theRespondent unilaterally instituted and enforced:Absenteeism.Wearing safety equipment.No smoking rules.Eating on the job.Social conversation on thejob.Being at work station.Leaving work station.Handing out paychecks, and advancing wages.Allowing employees to leave working area.Docking employees for power failure.It is alleged that the above-described conduct violatedSection 8(a)(1), (3), (4), and (5) of the Act.The Respondent argues strenuously that the issue ofalleged unilateral institution and enforcement of morestringentworking rules should be deferred to the griev-ance-arbitration process provided in the contract. Alterna-tively, on the merits, the Respondent maintains that "eachrule enumerated [in the above-quoted document] had beenin existence" long prior to January 1972 and that "therewas no change regarding the administration thereoffollowing January 28." In any event, the Respondentcontends, "the union had ample opportunity to bargainover the institution and implementation of the rules ... .The Union never requested bargaining regarding theinstitution of those rules."c.ConclusionsIagree with the Respondent that the issues of whetherthe ruleswere "new," whether they were thereafterenforced in a more stringent manner, the impact ofChristie's verbal reprimand toWebb, and whether theUnion was accorded advance notice and a reasonableopportunity to seek bargaining about the rules are issueswhich the Board should defer to the machinery the partieshave set up by mutual agreement.20One issue, however, is within the Board's specialprovince: the issue of whether or not the document draftedby Boswell and delivered to the local's president contains athreat violative of Section 8(a)(1) of the Act. In my20National Radio Company, Inc, supra21Dillard testified that during the discussion on January 27 or 28,Christie remarked to Dillard "that he was going to make it rough on thepeopleifwe don't drop the unfair labor practice charges " TheRespondent moved to strike this testimony as "beyond the scope of thecomplaint " The motion was denied in order to avoid fragmenting the storyof this conference In view of the Respondent's motion, the fact that thecomplaint does not specifically allege this particular incident as a violation,243opinion, the Board should decline to defer on this issue andshould itself made the decision 21 Turning to the merits, areading of the document indicates that the entire thrust is awarning that working conditions would be made moreonerous should the Union refuse to withdraw the unfairlabor practices it had filea. That is particularly emphasizedby the listing in detail of past lenience followed by aparagraph between items IX and X which explicitly statesthat "if you will drop the charges" the Respondent would"continue" to be "reasonable," but "Otherwise" (that is,should the Union 3ecline to do so) the rules "will have tobe followed strictly." It is also significant that these wordswere penned within a day or two after Boswell first learnedof the filing of the charges. It is accordingly found-indeedno other conclusion is reasonable-that the document inquestion threatened reprisals in the shape of more stringentworking conditions unless the Union withdrew its charges.Such a threat itself violates Scction 8(a)(1) of the Act,whether or not it was ultimately carried out.222.The local Union's membershipmeetinga.FactsIn accordance with the plan described above, a member-ship meeting of the local union was held in a banquet roomof the Wyota Inn in Lebanon on Saturday, January 29, anonworking day for most employees. It was chaired byDillard and Clarence Morgan, an officer of the Union.Among the employees and members of the local union whoattended was Merrill Jeffries.At some point during the meeting Jeffries left the WyotaInn and went to the plant, where he informed Christie andBoswell that the members of the local union "were going toprocess all of the grievances they had and follow throughon them." Jeffries, Christie, and Boswell then proceeded totheWyota Inn. Christie and Boswell waited in the coffeeshop,while Jeffries returned to the meeting, announcedthatBoswellwas in the viumty, and asked "if John[Boswell] could speak to the members . . . and show .. .the company's side of the argument." The request wasdenied. For the second time Jeffries left the meeting. Hesought Boswell and Christie in the coffee shop and relatedwhat had occurred. Boswell requested Jeffries to "go backand ask the members if they would hear him [Boswell]after themeeting had adjourned." Jeffries accordinglyreentered the meeting and, addressing all present, request-ed the members to "speak to Mr. Boswell after themeeting." Dillard replied "if they [the members] wanted tothey could go right ahead." Jeffries went out of the meetingagain and reported to Boswell in the coffee shop thatBoswell "could talk to them after the meeting."and because in any event a finding that Christie threatened reprisals inviolationof Sec 8(a)(1) of the Act would not affect the remedyrecommended herein and would merely be cumulative, I decline todetermine whether such a remark was made22While it is possible to argue that this particular threat was notspecifically pleaded in the complaint, I am satisfied that the issue was fullylitigated at the hearing and in the briefs 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen the meeting broke up, the employees had to comeout through the lobby. Boswell stationed himself wherethey would have to pass as they left and suggested thatthey talk the matter over with him. About 10 members,including Jeffries,Morgan, Dillard, and Webb, acceptedthe invitation and met with Boswell and Christie in thecoffee shop. There ensued a lengthy discussion of thepending grievances with each side directing derogatory anddisparaging remarks at the other. No agreement wasreached.23When this broke up, the talk continued inMorgan'smotel room. Present were Christie, Boswell,Dillard, Dillard's husband, Morgan, and Webb. There theconversation became rather heated, Boswell grabbing thedocument he had written (quoted above) forcibly out ofMorgan's hand, causing it to tear. Although the possibilityof settling the grievances was discussed, no settlement wasreached.b.Contentionsof the partiesThe complaint (par. 5(f)) as amendedalleges,and theRespondentdenies,that on or about January 29 Boswell"attempt[ed] to, and did,interferewith the conduct of aunion meeting by insisting upon addressing the employeesat and immediately after saidmeeting." In this connection,theGeneral Counsel takes the position that the Respon-dent madeJeffries itsagent for this purpose.The Respondent denies that Jeffrieswas itsagent andthat it was accountable for his conduct. Alternatively, theRespondent argues that even were it held liable for Jeffries'acts,nothing that he did interfered with the local's conductof its membershipmeeting.c.ConclusionsIneed not decide the agencyissue.For the purposes ofthis case it will be assumed, without deciding, that Jeffries'conduct was binding upon the Respondent. Even so, therewas no significant interference with the meeting while itwas in progress. A request that an employer address such ameeting is not itself disruptive, and indeed such directpresentation of an employer's viewpoint to his employeesassembled at a union meeting is not unheard of.24 Jeffriesaddressed the chair and at no time showed disrespect, norinterrupted the business of the meeting for more than aminimal period of time, nor in any other way conductedhimself improperly.Moreover, he accepted the adverseruling from the chair without protest. And to contend thatBoswell interfered with the meetingafter it had come to anendis a contradiction in terms. I conclude that the GeneralCounsel has failed to establish by a preponderance of theevidence that Boswell (either in person or through his agentJeffries) interferedwith the meeting to any significantdegree.21Dillard testified that Boswell asked her to drop the unfair laborpractice charges but she refused Jeffries, however, testified that he heard nomention of unfair labor practices.Ideem it unnecessary to make a findingin thisregard.3.The abortive attempt to improvethe insuranceprograma.FactsArticle XVI of the contract between the parties providesfor certain specified insurance, to be paid for entirely bythe Respondent. In January Robert P. Reams, an insur-ance agent, approached the Respondent regarding animproved program. Boswell complied with Reams' requestfor certain information. Reams, a witness for the GeneralCounsel, testified as to what took place thereafter:On March 23 or 24 Reams visited the DiversifiedIndustries plant and presented his plan for group insuranceto Boswell. This involved obtaining written approval from75 percent of the eligible persons. It also involved enlargingthe Respondent's contributions by about $100 per month.Boswell remarked that he wanted to increase the existingbenefits.He suggested that it would be advisable, beforecontacting individual employees, to speak to the Union'slocal officers.Accordingly, Boswell introduced Reams toDillard.Reams then met with Dillard and a group ofemployees and explained the plan, including the cost toeach covered employee. Some signed authorizations. Afterthat Reams began to contact other individual employeesand to describe the plan to them. In this manner, over aperiod of 2 days, Reams obtained 45 signed authorizationsfrom 79 eligible employees. (There were additional cardsfrom ineligible employees). Sometime during this penodthe proposed insurance carrier notified Reams that therewould be a time limit imposed and that the requirednumber of signatures would have to be obtained by March25 in order to qualify for the quoted rate; after that datethe rate would increase. Not having obtained the necessarypercentage of authorizations within this time limit, ReamsleftLebanon and nothing more has been done regardinghis insurance plan by him or by the Respondent.According to Dillard, while Reams was at the plantcollecting signatures of employees on insurance authoriza-tions, Dillard told Boswell, in answer to an inquiry, that theUn'on would like to have the improved insurance,whereupon Boswell said: "If we start anew and get those[unfair labor practice] charges out of the way, we can getthe,msurance and . . . settle the grievance" and that on thesame day Christie similarly assured her that, should theunfair labor practices be withdrawn, the Respondentwould give in on the pending grievances and obtain theinsurance plan suggested by Reams. In both instances,according to Dillard, she declined to drop the unfair laborpractice charges.On several occasions after Reams' departure, Boswellmentioned the insurance plan to employees. About May 4or 5 he remarked to Viola Pender, an employee, that "ifConnie [Dillard] had done what she should have that wewould have had better insurance." About May 8 BoswelltoldMona Moore, an employee, "we would have betterinsurance but for the Union." And about May 12 he24See, for example.The Beticher Manufacturing Corporation, 76NLRB526,where the employer's representative was invited to address a unionmembership meeting DIVERSIFIED INDUSTRIESadvisedDorothyMathews, an employee, "to take [herhospital bills] to Connie [Dillard] and tell her that if ithadn't been something that she did that all my insurance[sic ]would have been paid if we would have had this newinsurance."25No grievance has been filed regarding the insurance planor Boswell's above-quoted remarks to employees.b.Contentions of the partiesThe complaint as amended alleges (par. 5(g) and (h)),and the Respondent denies, that on or about January 29, inMay, and on or about June 12 Boswell "state[d] toemployees that they would have had more favorableinsurance benefits but for the Union"; and on or aboutMay 8 told "employees that their hospital bills or thehospital bills of their dependents would have been paid butfor the Union." It is alleged that this conduct was violativeof Section 8(a)(1) of the Act. The complaint as amendedfurther alleges (par. 5(i)), and the Respondent denies, thaton or about January 29 and in February and MarchChristie and Boswell "promise[d] employees more favora-ble insurance benefits, and a favorable resolution ofpending grievances, if the Union would withdraw unfairlabor practice charges." It is alleged that such conductviolatesSection 8(a)(1) of the Act. The complaint, asamended, also alleges (par. 5(1)), and the Respondentdenies, that in March the Respondent "failed to effectuatenew insurance benefits because of the Union's refusal towithdraw grievances and unfair labor practice charges." Itisalleged that such conduct violated Section 8(a)(l), (3),and (4) of the Act.The Respondent seeks deferral of these issues to themachinery provided in the contract for the final settlementof disputes, under theCollyerdoctrine. Alternatively, onthe merits, the Respondent would justify Boswell's admit-ted remarks to employees regarding the insurance plan onthe ground that Boswell had good reason to believe that"Dillardwas responsible for the insurance fallingthrough."As to the alleged failure to effectuate newinsurance, the Respondent denies all responsibility, claim-ing that the plan failed to materialize solely because Reamscould not obtain sufficient employee authorizations. In anyevent,maintains the Respondent, the matter of insurancewas fully covered in the agreement and the Respondentwas under no legal compulsion to bargain further on thissubject.By way of rebuttal the General Counsel urges "therewere a total of 48 eligible employees on March 25, 1972.Thus,Reams had secured applications from over 60employees, including 45 of the 48 eligible employees."c.ConclusionsLet us examine first the admitted remarks by Boswell toPender,Mathews, and Mona Moore. The allegation thatsuch remarks interfered with, restrained, and coercedemployees in violation of Section 8(a)(1) of the Act, in myopinion, is not the kind of issue susceptible of determina-tionunder the grievance-arbitration provisions of the25Boswell adnutted"ItoldViolaPender and possibly DorothyMathews and possibly Mona Moore that Connie squelched the insurancedeal."245agreement. Accordingly, the Board should not defer toarbitration on this matter, but should determine the issueitself.On the merits, the Respondent produced evidencetending to indicate that, while Reams was at the plant,Dillard informed him that in her opinionBoswell was"using"Reams and his insurance plan as a lever topersuade the Union to drop its unfair labor practicecharges; Reams then confronted Boswell with this accusa-tion;Boswell denied it; and shortly thereafter Reams,without further contactingBoswell,left the plant andabandoned the insurance plan. The Respondent urges thatbecause of these events Boswell was justified in believing"that Connie [Dillard] had run him [Reams] off." I cannotagree. Boswell knew full well that Reams' insurance planwas enthusiastically supported by Dillard and other unionofficials and that they had renderedassistanceto Reams'efforts.Accordingly, Boswell could not have believed ingood faith, that the Union and/or Dillard were to blamefor the plan's demise. It follows, and I conclude, that, byhis statements in early May to Pender, Mathews, andMona Moore that the insurance plan would have succeed-ed but for the Union's opposition, Boswell deliberatelydistorted the truth in order to disparage unfairly bothDillard as a union official and the Union itself. Suchconductwas violative of Section 8(a)(1) of the Act.Let us turn to the alleged promises of Christie to improvethe insurance if the Union would withdraw its unfair laborpractice charges. In my opinion, thisissue isalso not thetype which, underCollyer,may appropriately be deferredto arbitration. On the merits, for the purposes of this case itwillbe assumed, without deciding, that the Respondentoffered a benefit-insurance improved over that providedfor in the existing collective-bargaining contract-condi-tioned upon withdrawal of the charges. The offer of such a"deal" is not in and of itself coercive. For the policies oftheAct encourage the voluntarysettlementof pendingcharges (subject, of course, to approval by the RegionalDirector) 26 I look upon this proposition as an integral partof the give and take which often accompanies an effort toreach a mutually acceptable overall settlement 27 As such Ifind nothing sinister or unlawful in such a proposal.We now examine the alleged failure of the Respondentto put Reams' insurance plan into effect for discriminatoryreasons. Thisissue,also, I do not consider one which theBoard should defer underCollyer.By insisting that therecord indicates that a sufficient number of employeessigned up to enable the plan to go into effect, the GeneralCounsel would contradict the figures testified to by its ownwitness,Reams. I, on the other hand, accept Reams'figures without hesitation not only because he was in aposition to know but also because he impressed me as acredible and reliable witness.Moreover, theGeneralCounsel can point to no facts indicating that the Respon-dent took any steps to foil the plan or to prevent it fromgoing into effect. On the contrary, the Respondent, like theUnion, cooperated fully with Reams. Reams describedhow his efforts failed as follows:26 See NationalLaborRelations Board Statements of Procedure, Series8, as amended,Sec 101.727 SeeUntiedAircraftCorporation,192 NLRB 382. DECISIONSOF NATIONALLABOR RELATIONS BOARDJUDGE ASHER: Did Mr.Boswell evertell you to goahead with the plan, that the plan was acceptable?THE WITNESS: No, we never really reached thatpoint where we had everything together to make it.JUDGE ASHER: Did they ever tell you not to go aheadwith it, tell you thatitwas unacceptable?THE WITNESS: No.JUDGE ASHER:He never toldyou either way?THE WITNESS: No.JUDGE ASHER: Do I understand you correctlynow-I don't want to put words in your mouth but letme sum it up. See if I understand your testimonycorrectly.For certain technical reasons it was impossible to goahead with this?THE WITNESS: Yes.JUDGE ASHER: Is that correct?THE WITNESS: Yes.JUDGE ASHER: You didn't stop because Mr. Boswell,or Christie told you to?THE WITNESS: No. I was never told to.JUDGE ASHER: . . . And you just realized because ofthese technical difficulties, you didn't have 75 percent,you had a time limit by the company, et cetera?THE WITNESS: Yes.In view of the above, I am satisfied that the insuranceplan aborted because of factors beyond the Respondent'scontrol. Accordingly, in agreement with the Respondent, Iconclude that the General Counsel has failed to show by apreponderance of the evidence that the Respondent causedthe insurance plan to fall through for discriminatoryreasons.4.The jobapplication ofMarcia Moorea.FactsEarlyinMay officials of the Occupational Safety andHealthAdministration,herein calledOSHA, at thesuggestion of the Union,inspected the plant of DiversifiedIndustries.TheyinformedBoswell that OSHA rulesrequired 1 toilet for each 10 female employees,and that theRespondent was in violation because at that time the plantwas equipped with only 2 toilets for women,yet employedon the day shift more than 20 females. (Apparently thisadmonition did not apply to the night shift).On May 5Boswell sent Dillard a letter reading in pertinent part:We had an inspectionfrom LloydL. Stone,Compli-ance Officer,Occupational Safety and Health Adminis-tration(OSHA)this date.One of the rules of this act isthat we are required to furnish one (1) bathroom foreach ten(10) female employees.At the present time ourfacilities are such to accommodate a total of 20 femaleemployees in the rough mill and sanding area.We have attached for your information and guidance aseniority list. Please select those people to a total of 20that you wish to continue working and the balance willhave to be terminated.Attached was a seniority list of Diversified Industriesemployees.A few days later Higdon wrote to BoswelldecliningBoswell's request that the Union "select thosewho must be laid off." So far as the record shows, nothingmore was done regarding the proposed layoff, and allemployees on both shifts were retained. No grievance hasbeen filed regarding this incident. Construction was begunon an additional toilet facility for theuse of femaleemployees.Meanwhile, early in May, Mona Moore, an employee,had asked Christie whether there was a job opening for hersister,Marcia Moore. Later Hertel told Mona Moore thather sister Marcia was hired; Mona Moore replied that shewould tell her sister to come in on Monday, May 8.In accordance with the above, Marcia Moore reportedfor work on May 8. In the presence of both Mona andMarcia, Boswell said "that Marcia couldn't be hired rightthen because of OSHA coming in and about the restrooms,and that he might have to lay off some people because ofit."Marcia was told by either Boswell or Christie to comeback in 2 weeks. She eventually returned, was hired for theday shift and began work on July 16. She has been workingther'i eversince.No grievance has been file regarding theeve ,ts of May 8.Inmid-August construction of the additional toiletfacilitieswas completed. Between May 8 when MarciaMoore first came to the plant and July 16 when she wasfinallyhired,theRespondent hired no new femaleemployees for the day shift and five new female employeesfor the night shift. There were always sufficient toiletfacilitiesunder OSHA rules for the female employees onthenightshift; the Respondent's problem in this regardwas limited to female employees on the day shift.b.Contentions of the partiesThe complaintalleges(par. 6(b) and (c)), and the answerdenies,that the Respondent "refuse[d] to hire applicantMasha [sic] Moore" on or about May 8 "because of saidemployees'Union and/or other protected, concertedactivity,and/or because of the Union and/or otherprotected, concerted activity of other employees." It isalleged that such conduct violated Section 8(a)(1), (3), and(4) of the Act. The General Counsel in his brief describes"Boswell's failure to hire Marcia Moore" as "a sporadic,impulsive reaction to his anger at the Union's .. .initiationof the OSHA inspection." Pointing out thatMarcia Moore could have been, but was not, hired for thenight shift, theGeneral Counsel argues that "Boswellcouldn't have been overly concerned with the OSHAregulations...as he in fact hired Marcia Moore beforeadditional restroom facilities had been provided." TheGeneral Counsel does not, however, contend thatBoswell'sletter toDillard on May 5 constitutes an independentunfair labor practice.The Respondentargues in its brief(1) "the Respondentdid not refuse to hireMarcia.She was later employed onJuly 16": (2) "the Respondent hired no other womenemployees during the period May 8 to July 16, whichnegates anyinferencethat Respondentwas giving Marciaa run around": (3) Boswell "genuinely believed he couldnot . . . employmore women until the restroomproblemwas solved, and initially believed he would be forced toeffect a layoff"; and (4)assumingthat "Boswell held agrudge against the Union for bringing in OSHA," it is DIVERSIFIED INDUSTRIESunlikely that he would have "taken it out" on MarciaMoore. Affirmatively, the Respondent maintains that "thereasons for Boswell's failure to hire Marcia Moore is . . .that he had an insufficient number of restrooms downstairsfor his female employees."28c.ConclusionsIt is true, as the General Counsel points out, that Boswellwas quite angry at the Union for bringing in OSHA. This isunderlined by the juvenile act of temper contained in hisletter ofMay 5 to Dillard. It is also true that on May 8Boswell availed himself of this opportunity (when Marciaapplied for ajob) to make anillegaland coercive remark toMona Moore blaming the lack of better insurance on theUnion. And it is likewise a fact that ultimately Boswell didhireMarcia Moore before the additional toilet facilitieshad been completed But the situation on May 8 whenMarcia Moore applied was that no work had as yet beenstarted on these facilities so far as the record shows. Thesituation on July 16, when she was finally hired, wasentirely different. By then construction was underway anditwas actually completed about a month later. Moreover,thatBoswell was in fact concerned about the lack ofsufficient toilet facilities for women and strongly desired tocome into compliance with OSHA rules is shown not onlyby his expenditure of labor and materials to add facilities,but also by his refraining from new hires of women on theday shift until the additions were at least partiallyconstructed.The most glaring weakness of the General Counsel's caseishis failure to show convincingly that Boswell's angertook the form of a reprisal against Marcia Moore. Hepresumably had never met her before, she was not shownto have been a member of the Union, and was to all intentsand purposes completely innocent of any connection withtheUnion's suggestion to OSHA that the DiversifiedIndustries plant be inspected. Nor was her sister MonaMoore an active adherent of the Union. Although thematter is not completely devoid of suspicion, I concludethat the General Counsel has failed to establish by apreponderance of evidence that the Respondent's delay inhiringMarciaMoore from May 8 to July 16 wasdiscrinunatorily motivated.5.Boswell's remark to MathewsItwill be recalled that on May 12 Boswell told Mathewsto tell Dillard "that if it hadn't been something that she did... we would have had this new insurance," as describedabove. In the same conversation, Boswell continued,according to Mathews, as follows:He said that he had been real good to Connie, that hehad given her a lot of overtime, but she wouldn't getanymore. And he had given her a parking place, whichshe wouldn't have any more.The General Counsel in his brief contends that thisincident falls within the allegation of the complaint (par.5(a)) that on or about May 12 Boswell "threaten[ed] to28 In its secondamended answer, and again at the end of the GeneralCounsel's case, the Respondent contended that the MarciaMoore incidentshould be deferred to arbitration under theCollyerdoctrineHowever, in its247take away overtime, parking and transportation privilegesfrom employees because of their Union activity," inviolation of Section 8(a)(1) of the Act. The Respondentwould have the Board defer this matter to the grievance-arbitration plan under the contract's provisions.In my opinion, this is a matter which the Board shoulddecide rather than deferring to arbitration. To applyCollyerto such an alleged threat would, I believe, stretchthat doctrine well beyond its expressed intent. On themerits, so far as the record shows, on May 12 Mathews didnothave a parking place or the use of companytransportation.Hence, there could hardly have been athreat to deprive her of what she did not have. However,she presumably was offered overtime work on occasion, onthe same basis as other employees. Therefore the statementthatDillard had lost any opportunity for overtime in thefuture because of her union activities (there was nothingelse she had done to bring down the Respondent's wrathon her head) constituted a clear threat that Mathews, too,might suffer a similar fate if she engaged in such activities.Accordingly, in agreement with the General Counsel, it isfound that by such conduct Boswell violated Section8(a)(1) of the Act.6.The disciplinary suspension of Dillarda.FactsOn May 17 Dillard was absent from work. When shereported for work the next day Christie told her: "We'regoing to lay you off for one week. You go home right now,and stay home for five working days." When Dillard askedwhy, Christie replied: "For not showing up for workyesterday."Some discussion ensued, following whichDillard went home and did not return to work until May25.She was not paid for the time lost due to thisdisciplinary layoff. A few days after her talk with Christie,Dillard received through the mail a letter from Christiedated May 18 which reads in pertinent part:Yesterday you were absent from work withoutpermis-sion.You told me on Tuesday, May 16, 1972 you weretaking off to go to St. Louis for a Unionmeeting. Iasked you if it related to the Bowl Factorygrievancesor unfair labor practice charges. You said that you didnot know. No permission was given you to take the dayoff.As a result of your absence we were unable to coveryour job for the full day and lost considerableproduction. Due to the pile up in production it wasnecessary to lay people off. This is the secondoffensefor the same thing.The first offenseresulted ina verbal warning and youwere told that furtheroffensesof this kind would resultin a discharge.Article XVIII of thecontractprovidesan employee will not be discharged for performingcommitteework providedit isdoneoutside workinghours or by permission of the plantsuperintendent.Yourviolationyesterdaywas withinworking hours andwas without my permission.In factyou did not evencheck with Mr. J. Luallinour Plant Superintendent.brief at in74, theRespondent states that it "makes no contention that theallegations of.Paragraph 6(b) come within the purviewofCollyerWire"I therefore deem this defense to have been abandoned 248DECISIONSOF NATIONALLABOR RELATIONS BOARDA disciplinary suspension without pay of one (1) weekiswarranted and you are now given a final warning;any further offenses of this nature will result indischarge.During the time Dillard was away from the plant onlayoffHigdon, on behalf of the Umon, filed with theRespondent a grievance reading:On May 12, 1972 I sent Connie Dillard, President ofLocal No. 7, a letter informing her she would have tobe absent from work one day to meet with the attorneyin St. Louis to discuss pending arbitration cases andunfair labor practice charges.On Monday or Tuesday, May 15 or 16, Connie Dillardshowed Plant Manager, Christie, a copy of the letterand told him she would have to be off from workWednesday,May 17. At no time was she deniedpermission to be absent on the date requested.When she returned to work at 7:30 a.m. May 18, shewas given a week off. The reason given by the companywas that there is no provision in the contract for a leaveof absence for union work.We demand that Mrs. Dillard be paid for all time lost.b.Contentions of the partiesThe complaint alleges (par. 6(a) and (c)), and the answerdenies, that from on or about May 17 to on or about May24 the Respondent "suspend[ed ] employee Connie Dillard... because of said employees' Union and/or otherprotected, concerted activity, and/or because of the Umonand/or other protected, concerted activity of other employ-ees." It is alleged that such conduct violated Section8(a)(1), (3), and (4) of the Act. In his brief, the GeneralCounsel takes the position that "the one week suspensionof Dillard was obviously imposed by Boswell as retaliationfor Dillard's recalcitrance in failing and refusing to yield toBoswell's unlawful demands and threats"-presumablythat the unfair labor practice charges be withdrawn. Inshort the General Counsel argues that the suspension was apretext seized upon to force the Union's capitulation.The Respondent contends in its brief that "whether theRespondent had dust cause for disciplining Dillard is amatter for the grievance-arbitration procedure underCollyerWire."As an alternative defense, the Respondentmaintains that in any event the discipline, far from apretext,was caused by Dillard's unexcused absence fromwork and was based on sound business reasons. In thisconnection the Respondent introduced evidence tending toshow that Dillard's failure to report to work on May 17caused the Respondent to lose a substantial amount ofproduction.c.ConclusionsThe Respondent's invoking ofCollyermust be viewed inthe light of what happened to the Union's grievancesubsequently. On May 25, Dillard's first day back at workafter her suspension ended, representatives of both partiesmet.At that conference five grievances were settled bymutual agreement.Among them was this particulargrievance filed during Dillard's suspension. In the interestof stable and peaceful labor relations, it would seem thatthe Board should now focus not on whether Dillard'ssuspension was illegally motivated, but rather on what theparties themselves voluntarily agreed to do about it. A laterportion of this Decision will be devoted to that issue.Accordingly, I decline to decide whether the suspensionitself constituted an unfair labor practice and defer to theremedy the parties themselves adopted.297.The grievance regarding supervisorsOn May 19, during the period of Dillard's suspension,theUnion filed with the Respondent the followinggrievance:The Union hereby claims all back-pay and all overtimeback-pay for unit employees for all unit work wich [sic]has been performed by foreman [sic] and/or supervi-sors on Saturdays and regular work days since on orabout January 24, 1972. This is in violation of Art.XXIII, Section 2 of the contract.The subsequent disposition of this grievance is describedbelow.8.The settlement of pending grievancesa.FactsByMay 25 there were f've outstanding unsettledgrievances pending. In two of these, as previously related, apanel of arbitrators had been submitted to the parties byFMCS but no arbitrator had been selected. In the otherthree no attempt had been made to secure a panel fromFMCS.On the afternoon of May 25 Christie conferred in theWyota Inn with Higdon and Dillard. Christie had beenpreviously authorized by Boswell to negotiate a settlementof the five grievances on behalf of the Respondent.30 Atthe start, Christie asked whether the pending unfair laborpractice charges could also be discussed. Higdon declinedto do so.31 No more was said about these charges duringthe remainder of the conference. After a lengthy discus-sion, all grievances were settled on the following basis:3229AppalachianPower Company,198NLRB No 7, cited by theRespondent, is distinguishable on two grounds (1) There the "issue [waslessentially a dispute about the meaning of relevant contract terms " Here,on the contrary, the issue is that of pretext, retaliation, and motivation (2)Here the parties have themselves agreed to dispose of the grievance onmutually acceptable terms No such agreement was present inAppalachianPower30The Respondent elicited evidence tending to show that Boswell'spresence elsewhere was urgently required by other business matters. I deemitunnecessary to make any findings as to why Boswell did not attend inpersonHowever, the record is clear, and I find, thatBoswellhad agreed inadvance to be present, and never notified Higdonthathe could not make it31This is based on Higdon's version. Christie denied that he mentionedthe charges but I do not credit this denial32These findings are based on a synthesis of the testimony of the peoplewho attended Of the three, I find Christie to be the least reliable, therefore,to the extent that his testimony contradicts that of Higdon or Dillard, thatof Higdon or Dillard is credited DIVERSIFIED INDUSTRIES1.The Coryell grievance:The Respondent agreed toexpunge from its records the warning notices sent toCoryell on November 5 and 9, 1971.2.Safety equipment:The Respondent agreed toreimburse the employees for deposits they had beenrequired to make in the past, that the money would bepaid the next payday, June 2,that in timeitwouldsupply lockers in which the employees could store theirsafety equipment at the plant under lock and key, andto post the names of the employees involved and theamounts of their respective reimbursements on theplant bulletin board. The Union agreed that employeeswho reported to work without their safety equipmentcould be required to go home to obtain the equipmentand then return to work without being paid for the timelost thereby. The Union also agreed to write a letterafter lockers were furnished urging the employees tolock up their safety equipment securely at the plant, notto take it home.3.Overtime:The Respondent agreed to pay 1/2hour overtime to each employee who had signed thegrievance and to any other employee whose pay hadbeen delayed for more than the allotted time on thepayday before the grievance was filed; payment to bemade on June 2.4.The Dillard grievance:The Respondent agreed toreimburseDillard for wages for the time she wassuspended and to expunge from its record Christie'sletter to her dated May 18. Although not the subject ofa specificwrittengrievance, the Respondent alsoagreed to expunge from its records the EmployeeWarning Notice issued to Dillard on January 26 byChristie and Boswell.5.Supervisors working:The Union agreed to dropits demand for backpay and overtime and agreed thatsupervisors could continue to work on outstandingorders. The Respondent agreed not to accept any newcontracts requiring production work by supervisors.The agreement has never been reduced to writing.Later that afternoon, shortly after the agreementdescribed above was reached,BoswellcalledHigdon onthe telephone and "wanted ... a blow by blow descriptionof what we had agreed to." Higdon, in a hurry to catch aplane, declined to do so. Boswell then asked: "Well, whatdid you do about the unfair labor charge?" Higdonreplied: "Nothing, John, because we had agreed that wewouldn't." Boswell then asked: "What did you do aboutConnie's pay?" Higdon answered: "He [Christie] agreed topay Connie a week's pay."Boswellstated that Christie"had no right to do that." Irate, Higdon accused Boswell oftrying to renege on the agreement, and the conversationcame to an abrupt end.33On May 31 in another telephone conversation, Boswellrequested Higdon to relate in detail the agreement that hadbeen reached on May 25; Higdon did so. Boswellexclaimed: "There never was any agreement like that," towhich Higdon retorted: "This is exactly what happened."33These findings are based on the testimony of Higdon supplementedsomewhat by that of Boswell Boswell denied that the unfair labor practiceswere mentioned 1 do not credit his denial in this regard Christie testified249Higdon then inquired whether Boswell "was going to makethose payments that was agreed to on the 25th of May, intoeffect June the 2nd as was agreed to." Boswell responded:,"There was never any agreement, that we will make nosuch payment on June 2nd or any other day." On June 1Higdon wrote to Boswell describing the agreement as heunderstood it. The letter ended with a warning: "If thesettlements agreed to are not executed as exactly agreed,then I will file more charges." So far as the record shows,none of the terms of the agreement have been carried out.No further steps have been taken under the contract'sgrievance-arbitration procedure.On October 11, during a recess in the instant hearing, theRespondent brought suit against the Union in the UnitedStates District Court for the Western District of Missouri,Southern Division (Civil Action No. 3144). Count I thereofisbrought pursuant to Sectior 301 of the Act. It allegesthat on or about May 25 the Respondent and the Union,"inaccordancewithStep 4 of the Grievance andArbitration Procedure" contained in the contract "enteredinto a settlement of . . . certain differences" which existedbetween them and that since then the Umon "failed andrefused to comply with the terms and conditions of saidsettlement." The remedy sought is specific performance ofthe "settlement reached on May 25." Count II thereofalleges that the Union "denied the authority" of theRespondent's representative "to enter into the saidsettlement reached on May 25," that the Respondent andthe Union "have disagreed as to the terms and conditionsof said settlement actually reached on or about May 25,"and that the Union "refused to process the said differences... as to the meaning and application of the saidcollective-bargaining agreement in accord with the provi-sions" of article XX of the contract. The alternative reliefsought (should the court find no settlement to have beenreached on May 25) is that the court require the Umon "toarbitrate said differences in accordance with said ArticleXX." This lawsuit is currently pending, including a motionto the court to stay Board proceedings in the instant case"until the court has had an opportunity to determine .. .the rights of the parties."b.Contentions of the partiesThe complaintalleges(par. 7(a), (b), and (c)), and theanswer denies, that on or about May 17 the Respondent"agree[d] with the Union on the disposition of certain thenpending grievances," and that continuously since on orabout that date the Respondent "has refused to implementits agreements with the Union . . . because the Union hadfiledand declined to withdraw unfair labor practicecharges, and/or because of employees' Union and/or otherprotected . . . activities."It is allegedthat such conductviolated Section 8(a)(1) and (5) of the Act. The GeneralCounsel in his brief contends that "it isnecessary [for theBoard] to make ... Findings . . . regarding the exactterms of the agreement made on May 25." His positionthat he overheard Higdon say "No, there woaldbe no warning tickets "This alleged fragment, out of context, is in my opinion of little probativevalue in theabsence of the question to which it might have been an answer 250DECISIONSOF NATIONALLABOR RELATIONS BOARDseems to be that an agreement was reached, thatBoswellfailed to live up to that agreement,' that this conduct in thisregard was illegally motivated so that it was not a merebreach of contract, and that therefore the Act has beenviolated.The Respondent maintains that, as there is disagreementas to whether an agreement was reached at step 4 of thegrievance procedure,34 or at least what the terms of theagreement are, these matters properly should be submittedto an arbitrator. Alternatively, the Respondent by motionto stay takes the position that these matters should bedetermined by the court under Section 301 of the Act.However, should the Board decide the matter itself, theRespondent urges that the agreement reached was thatdescribedbyChristieand that this agreement wasbreached not by the Respondent, as alleged in thecomplaint, but rather by the Union. Finally, although thisargument is not so clearly articulated, there remains thedefense that, in any event, a failure to live up to asettlement is no more than a mere breach of contract andwas neither illegally motivated nor part of an attempt toundermine the Union.c.ConclusionsOf courseCollyerisnot applicable for here, admittedly,the parties carried these grievances all the way through step4 of the contract's grievance-arbitration procedure. At thatpoint they attained a voluntarysettlementof all pendinggrievances.35This leaves nothing unresolved for thearbitrator to rule upon. However, there is a dispute as tothe terms and conditions of thesettlement.The Respon-dentwould have the arbitrator decide this, while theGeneral Counsel urges that this is the function of theBoard. In my opinion, this is beyond the powers of thearbitrator, as described in the contract herein. Alternative-ly, the matter could certainly be left for the court to decidein the Section 301 suit. There is much to be said for thatprocedure. But there are reasons why I believe it best thattheBoard retain the jurisdiction conferred upon it bySection 10(b) of the Act to remedy unfair labor practices:Tht Board possesses a particular expertise in labor matterswhich the courts have often recognized. Moreover, themotivation of Boswell is here in issue and it is doubtfulwhether this question would be reached or resolved by thecourt in the Section 301 action. Yet motivation is anessentialelement of the alleged violation of Section 8(a)(5)of the Act. Finally, testimony of witnesses has been takenbefore me and the matter gone into exhaustively in the34The Respondent's pleadings in the instant case would seem to denythatanyagreement was reached But the Respondent's pleadings in the suitwhich it brought in the U S.DistrictCourt clearly allege thatsomesettlement was attained33Christie testifiedJUDGEASHER Are you satisfied in yourown mind that there was acomplete agreementreached on May 25th, verballybetween you andtheunion representatives on all these five grievancesthat youdiscussed,of which this particular portionthat youhave Justdescribedis a-briefs; to require the parties to go through all thisagain incourt would unnecessarily duplicate effort and expense.Accordingly, the determination of the exact terms of thesettlement should be reached here. And in fact I have doneso,above, by sifting sometimes vague and sometimespartially conflicting testimony.Having determined the terms of the settlement, we turnnow to the General Counsel's accusation that the Respon-dent failed to live up to the agreement and the Respon-dent's counter accusation that not it, but the Union, is theguilty party. On the entire record before me I find that thefault clearly was that of the Respondent.Finally,letusturn to Boswell's motivation. Within 2days after receiving a copy of the unfair labor practicecharges Boswell embarked on a campaign to get the Uniontowithdraw them. He made numerous statements of hisdesire to have the charges dropped. Clearly he indicatedthat he considered it a matter of utmost importance to him.He threatened reprisal, he attempted to reach a "deal"which would include disposition of the charges. All to noavail; the Union remained stubborn and adamant. Hewheedled, he cajoled, and he coaxed. The Union refused tobudge. Finally, he authorized Christie to bargain for thedisposition of the grievances. Significantly, Christie's firstquestionwhen negotiations began and Boswell's firstquestion after agreement had been reached both dealt withthe unfair labor practice charges. ConsideringBoswell'sdemonstrated vindictive personality and his conduct bothbefore and after this authorization, I am convinced andfind that Boswell (although he did not disclose this to theU lion) never intended to go through with a complete andfinal disposition of all pending grievances unless the unfairlabor practice charges were dropped at the same time. Inshort I conclude that, in refusing to carry out the terms ofthe agreement, Boswell was motivated either by a desire toinflict reprisals on the Union for having filed the charges inthe first place, or a desire to use the settlement as a vehicleto pressure the Union into capitulation. Accordingly, suchconduct constituted dealing in bad faith in derogation ofthe statutory duty imposed by Section 8(a)(5) of the Act.9.Boswell's attempt to interfere with unionaffairsa.FactsOn or about July 13 or 14 while Maryetta Ballard was atwork Boswell approached her and a conversation ensued.THE WITNESS'(interrupting)Sir. I'm convinced that everyoneunderstood the agreement inasmuch as it was the first grievance thatwe discussed,and we did not come to an agreement immediately afterdiscussing that first grievanceWe covered-JUDGE ASHER(interrupting)No, now,before you left that roomover at that Wyota Inn that there had been a complete agreement oneverything discussed"THE WITNESS After I explained to Mr Higdon and Connie, also-JUDGE ASHER. (interrupting)Just answer my questionTHE WirNESS Yes, sir, I'm convinced that we had a meeting of theminds DIVERSIFIED INDUSTRIESAccording to Ballard's testimony:Q.Would you please state what Mr. Boswell saidtoyou and what you said to him during thatconversation?A.Well, he just asked me what kind of meanness Iwas into and I said nothing that I couldn't handle. Hesaid, "I understand you are writing some letters." and Iasked him what he meant by that and he told me thatthey wanted Connie [Dillard] out of the union and Itold him I didn't know how to write such a letter, letterslike that. I had never had anything to do with thatbefore and he said he would get Ron [Baker] to writethem for me.s*rssHe said he would get Ron to do what?A.To writethe letters for me.Boswell's version was as follows:Q.Would you tell us what the conversation was?A. I asked Maryetta what kindof meanness shehad been up to. She made a kind of reply like-I knowitwas kind of a cute remark but she said-made kindof reply like nothing that she couldn't handle. Then Itold her that I understood that there was a letter beingsent around and she said that she couldn't write, shedidn't know anything about how to write a letter likethat.Q.Was there any further conversation?A.Not that I recall.Q.Do you recall making any mention of RonBaker?A. I may have.It seemslike I told them that RonBaker could help her or that Ron Baker had brought aletterby my office but I don't recall what was saidabout Ron Baker.Q.Now, I want you to think about this becauseRon Baker said something or you said something aboutRon Baker. Tell us to the best of your recollection whatyou said about that.A.Well, she said that he didn't know-that shedidn't know how to write a letter like that. I can't saythatRon Baker'sname wasmentioned or wasn'tmentioned. I don't recall.Baker was then a rank-and-file employee of the Respon-dent who was not within the unit because he was a clerical.He drafted three letters for Ballard's signature.These arenot in evidence and their contents must be gleaned fromsketchy oral testimony. I find that they were identical,except for addresses; in all the writer attacks the unionleadership, Dillard, and Webb, "for unfair complaints andmisrepresenting the employees." There was also a deroga-36 Boswell testifiedthatBakerhad shownhim the lettersbeforeBoswellspoke to Ballard17This is based onBallard's version which I find credibleBaker relateda somewhat different version.He impressed me as arrogant and distainfulof the entireproceedings and a thoroughlyunreliable witness Except wherecorroborated, I do not credit his testimony251tory reference to Higdon.Purporting to represent a groupof rank-and-file union members,the writer requests that anew election of union officers be held.One copy wasintended for Dillard,one for Higdon,and the third forBoswell.Baker showed these letters to Boswell and said heintended to give them to Ballard.sfA few daysafter the Boswell-Ballard conversationrelated above,Baker handed the letters to Ballard,saying:"Here's the letters John wantedyou to have.You will haveto get the addresses from the office,because I don't knowthem."Baker added that Ballard should"take them homeand look them over and see if it was all right."Ballardresponded that she "didn'twant no part of it," butnevertheless accepted the letters 37 She then took themhome and destroyedthem. Two orthree days later Boswellcame to Ballard'sworkplace and inquired whether she"had sent Connie a letter."Ballard replied that she had notdone so yet,but intendedto do so38b.Contentionsof thepartiesThe complaint as amended alleges(par. 5(m)), and theRespondent denies, that on or aboutJuly 13Boswell"attempt[ed]to cause an employee to start a movement tooust certain officersof the Unionfrom their respectiveoffices." It is further alleged that Boswell did so "because[theRespondent"s] employees had given testimony underthe Act insupport of unfair labor practice charges filed bythe Union against the Respondent,"in violation of Section8(a)(4) of the Act.In connection with this allegation theGeneral Counsel maintains that Baker was acting,in thisinstance,as an agent of the Respondent.The Respondent denies any part in this episode exceptthat Boswell did see the letters. It denies that Baker was itsagent.Admitting that the testimony may perhaps indicate"that Boswell was somewhat curious as to what was goingon," the Respondent insists that Baker acted entirely on hisown, without any encouragement, aid, assistance,or evensuggestions,from management.c.ConclusionsThat Boswell entertained more than a passing interest, ormere curiosity, in any movement to oust Dillard, Webb,and/or Higdon from office is evident from his animustoward the Union and these officers personally. Further-more, Baker could probably not have so glibly namedHigdon in the letter nor suggested that "the office" wouldsupply addressesunlesshe had been in cahoots withBoswell.Moreover it is significant that Baker intended acopy of the letter for Boswell, and that he showed theletters to Boswell before he (Baker) gave them to Ballard.However, despite suspicions, a determination of exactly towhat extent Boswell aided Baker, or what instructionsBoswell gaveBaker, is unnecessary. It is enough to find, asI do, that Boswell first stated to Ballard that "he would get'sThe General Counsel elicited testimony concerning a conversationbetweenBallard and Boswellabout thismatterwhich allegedly took placeon September 22, a few days beforethe startof the hearingin the instantcase I deem it unnecessary to make anyfindingswith respect to thisincident. 252DECISIONSOF NATIONALLABOR RELATIONS BOARDRon ... to write the letters for me," and that thereafterBaker appeared with the letters and said: "Here's theletters John wanted you to have." This sequence of eventsconvinces me that Boswell held out Baker as his agent. Inview of this apparent authority, I reject the Respondent'scontention that it is blameless and hold the Respondentaccountable for Baker's actions. Accordingly, I concludethatBoswell deliberately injected himself into a matterwhich did not legitimately concern him, and that byinterferingwith the Union's internal affairs he violatedSection 8(a)(1) of the Act 3910.The warning notices to Mathewsa.FactsOn July 24 the Respondent issued an employee warningnotice to Dorothy Mathews, an employee. Marked "1stNotice," it reads: "Standing idle during working time,causing other employees to wait for panels." About a halfhour later another warning slip, marked "2nd Notice," wasgiven to her. It reads: "Poor quality workmanship." Nogrievance has been filed with regard to either of thesewarning notices.b.Contentionsof thepartiesThe complaint as amended alleges (par. 5(e)), and theRespondent denies, that on or about July 24 the Respon-dent "issued warning notices to employees because theyand other employees had engaged in and were continuingtheirUnion activity." It is alleged that such conductviolated Section 8(a)(1), (3), and (4) of the Act. In thisconnection the General Counsel points out in his brief:It is clear that Matthews [sic] was not standing idle andwas not producting poor panels. It is more than a merecoincidence that after three years of work . . . with aperfect record of no warning notices whatsoever,Boswell should cause Matthews [sic] to receive twounjustifiedwarning slips within a time span of 30minutes, less than three weeks after being given noticeby the Union's second amended charge that Matthews[sic]had obviously related her conversation withBoswell to the Union. Obviously, Boswell was wellaware of the fact that particular allegation of thesecond amended charge, "Told employees that but fortheUnion their hospital bills would have beenpaid-May 12," referred to Matthews, [sic] who, pnortoMay 12 had been hospitalized and absent from workfor eight weeks. Thus, the warning notices given toMatthews [sic] are obviously in retaliation for Mat-thews' [sic ] assistance to the Union.The Respondent urges that on this issue the Boardshould defer to the grievance-arbitration procedure setforth in the contract. Alternatively, on the merits theRespondent points out (1) "Boswell had no way to connectMatthews [sic] with the allegation in the AmendedCharge"; (2) No other rank-and-file employee was thetarget of his resentment after the filing of the amendedcharge; (3) "Mathews [sic] was not shown to have been aunion activist"; (4) there was a substantial "time lagbetween the receipt of the Amended Charge and Mat-thews' [sic] warnings"; and (5) both warning notices werejustified.c.ConclusionsOrdinarily,warning notices of thiskindare the type ofdisputewhich the Board defers to arbitration underCollyer.However here,as in the case of the eight warningslips issued in January, described above,the allegedmotivation makes a substantial difference in the wisdom ofapplyingCollyer.For here it is alleged that the warningslipswere issued in reprisal fortheUnion's filing anamended charge.The integrityof the Board's ownprocesses are involved.What is basically at issue here iswhether there has been an attempt to hinder the Union'saccess to the Board.Thisis in my opinion a matterparticularlyappropriate for the Board itself to handle.Turning to the merits,the issuance of two warning slipsin 1 dayto an employee of long standing may perhaps besomewhat suspiciois.However,itcan hardlybe consid-ered harassment.There is some evidence tending to showthat the warnings might have been merited.In any event itissignificant that,even according to the version ofMathews herself,there was no mention of the Union or ofthe unfair labor practice charges in connection with thewarnings.On the surface,itwas the legitimate exercise of anormal business function;there is little more than surmisethat it was not what it purported to be.Accordingly, it isconcluded that the General Counsel has failed to establishby a preponderanceof the evidence that these two warningslipswere issued to Mathews for reasonsproscribed by theAct.Upon theabove findings of fact,and upon the entirerecord,Imake the following:CONCLUSIONS OF LAW1.Diversified Industries,A Division of IndependentStave Company, is, and at all material times has been, anemployer within the meaning of Section 2(2) of the Act,engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Coopers InternationalUnion of North America,AFL-CIO, and its Local No. 7 are, and at all materialtimes have been, labor organizations within the meaning ofSection 2(5) of the Act.3.Allproduction,maintenance and machinists em-ployees of Diversified Industries, A Division of Independ-ent Stave Company, including quality control inspectorsand shipping department employees, but excluding officeclerical employees, retail store employees, and professionalemployees, guards and supervisors, as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.'yAs the remedy hereafter proposed would not he substantially affected,fdeem it unnecessary to decide whether this conduct was also violative ofSec 8(a)(4) of the Act DIVERSIFIED INDUSTRIES4.The above-named labor organization is, and at allmaterial times has been, the exclusive representative of allemployees in the above-described unit for the purposes ofcollective bargaining within the meaning of Section 9(a) ofthe Act.5.By revoking privileges previously enjoyed by Wa-traud Olga Dillard on November 11, 1971, and thereafterfailingand refusing to restore these privileges to her,thereby discouragingmembership in the above-namedlabor organization, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(3) of the Act.6.By failing and refusing on and after May 25, 1972, tobargain collectively in good faith with the above-namedlabor organization as the exclusive representative of allemployees in the above-described unit, the Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) of the Act.7.By the above-described conduct; by threateningemployees with more stringent working conditions becausethey filed or processed grievances on behalf of themselvesor other employees, or in reprisal for their collective-bargaining representative having filed unfair labor practicecharges against the Respondent, or in order to force themor their bargaining representative to withdraw suchcharges; by falsely informing employees that they wouldhave enjoyed certain improvements in working conditionsbut for the action of the above-named labor organization;by informing employees that it had taken away privilegespreviously enjoyed from an employee in retaliation forengaging in protected concerted activities; by refusing tocarry out the provisions of an agreement entered into withthe above-named labor organization in reprisal for thatlabor organization having filed unfair labor practice'sagainst it, or as a means of compelling the said labororganization to withdraw such charges; and by attemptingto cause an employee to start a movement to oust certainofficials of the above-named labor organization, therebyinterfering with, restraining, and coercing its employees inthe exercise of rights guaranteed in Section 7 of the Act,theRespondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.8.The above-described unfair labor practices tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce and constitute unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.9.The General Counsel has failed to establish by apreponderance of the evidence that the Respondent hasengaged in or is engaging in any unfair labor practicesoth' r than as found herein.41'SinceMarch 1969 the Respondent has been subject to a broadlydrawn cease-and-desist order issued by the BoardIndependent StaveCcmpany,175 NLRB 156, 159 OtherBoardand court orders outstandingagainst the Respondent are listedin fn Iof that decisionTHE REMEDY253As the unfair labor practices found to have beencommitted by the Respondent are persuasively related toother unfair labor practices proscribed by the Act, thedanger of their commission in the future may reasonablybe anticipated from the Respondent's past conduct.40Therefore, in order to effectuate the policies of the Act, it isnecessary that the Respondent he ordered to cease anddesist not only from the unfair labor practices found butalso from any other invasions of the employees' Section 7rights.Affirmatively it will be recommended that the Respon-dent offer to restore to Dillard all privileges enjoyed by herbefore November 11, 1971. It has been found that theRespondent discrimmatorily deprived Dillard of opportu-nitiesto work overtime between November 11, 1971, andOctober 23. 1972. The General Counsel, in his brief,contends that Dillard "should be made whole ... for theovertime which she had lost as a result of the Respondent'sdiscrimination against her." After the briefs had been filed,however, the Board decided the case ofChenivet Laborator-ies,Inc.,201NLRB 734. InChemvetthe Board found aviolation of Section 8(a)(1) and (3) of the Act in that therespondent had for discriminatory reasons deprived certainemployees of an opportunity to perform their fair share ofovertimework. The Administrative Law Judge recom-mended that the respondent be ordered to make theseemployees whole for any loss of earnings they may havesuffered by reason of such conduct. The Board refused todo so, saying:While we find, in agreement with the AdmimstrativeLaw Judge, that the evidence is sufficient to show adecline in available overtime offered to these employ-ees and to establish a causal relationship between thisand the employees'unionactivities,we find nopracticable way to measure how much overtime wouldnave been available or which employees would haveavailed themselves of overtime opportunities, had theybeen offered . . . . These and other factors suggest thatin affirmative make-whole order would lead only to anevidentiary morass in our compliance proceedings. Wewill therefore substitute for the affirmative make-wholeorder recommended by the Administrative Law Judgea specific injunctive prohibition against futurediscrimi-nation in offering overtime opportunities to employees.In the instant case it has been shown that Dillard wasoffered, but declined, overtime work on October 23, 1972.Here, as inChemvet,there is "doubt as to how muchadditional overtime [she] would have accepted." As thecase before me is, in all substantial respects, similar toChemvet,there is good reason to believe here. as inChemvet,"that an affirmative make-whole order wouldlead only to an evidentiary morass in our complianceproceedings."Accordingly, it will not be recommendedthat Dillard be reimbursed for wages lost because she wasdeprived of an opportunity to work overtime.4141 Sec however JP Chnapko, Inc,202 NLRB 252, issued afterChemvet,which makes no mention ofChemvetbut reaches a contrary result regardingbackpay. 254DECISIONSOF NATIONALLABOR RELATIONS BOARDItwill further be recommended that the Respondentwithdraw and rescind that part of the document issued onJanuary 27 or 28 which threatens more stringent workingconditions should the unfair labor practice charges not bewithdrawn. In addition, it will be recommended that theRespondent abide by and carry out all provisions of thesettlement agreement it entered into with the Union onMay 25, 1972. In connection with this affirmative relief, itwill be recommended that the Respondent preserve recordsnecessary for the Board to determine whether there hasbeen full and complete compliance therewith. It willfurtherbe recommended that the Respondent bargaincollectively in good faith with the Union as the exclusivebargaining representative of the employees in the appropn-ate unit.The Respondent's contention that the Board defer toarbitration has been found meritorious with regard tocertain issues raised by the complaint. With respect tothese issues, as was done inCollyer,the Board shouldretain jurisdiction for the purposes of entertaining anappropriate and timely motion for further considerationupon a proper showing that (a) the dispute has not, withreasonable promptness after theissuanceof a Boarddecision, either been resolved by amicable settlement in thegrievance procedure or submitted to arbitration, (b) thegrievance or arbitration procedure has reached a resultrepugnant to the Act, or (c) the decision of the arbitrator isnot wholly dispositive of the issues in this proceeding.42In addition to the above, it will be recommended that theRespondent post the usual notices.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER43Diversified Industries,A Division of Independent StaveCompany, Lebanon,Missouri, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Coopers InternationalUnion of North America,AFL-CIO,or any other labororganization,or retaliating against employees for filing orprocessing grievances on behalf of themselves or otheremployees,by revoking privileges previously enjoyed, orotherwise discriminating against employees with regard totheirhireor tenure of employment or any term orcondition of employment.(b)Threatening its employees with more stringentworking conditions or other reprisals for filing or process-ing grievances on behalf of themselves or other employees.(c)threatening its employees with more stringentworking conditions or other reprisals for filing unfair laborpractice charges against it, or as a means of forcing them ortheir bargaining representative to withdraw such charges.(d) Falsely informing employees that they would haveenjoyed certain improvements in their working conditions12SeeBrotherhoodof Teamsters &Auto Truck Drivers Local No 70,International Brotherhoodof Teamsters, Chauffeurs,Warehousemen&Helpersof America (NationalBiscuitCompany),198 NLRB No. 411 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,but for the action of the above-named or any other labororganization.(e) Informing its employees that it had revoked privilegespreviously enjoyed by an employee in retaliation forengaging in protected concerted activities.(f)Entering into an agreement with the above-named orany other labor organization with an undisclosed intent notto live up to the agreement unless other demands, not partof the agreement, are granted.(g) Refusing to carry out the provisions of any agreemententered into with the above-named or any other labororganization in reprisal for that labor organization havingfiledunfair labor practices against it, or as a means ofcompelling that labor organization to withdraw suchcharges.(h)Attempting to cause any employee to start amovement to oust certain officials of a labor organizationor otherwise interfering with the internal affairs of theabove-named or any other labor organization.(i) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights protected bySection 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membership ina labor organization as a condition of employment, asauthorized in Section 8(a)(3) of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer to restore to Watraud Olga Dillard all privilegesenjoyed by her prior to November 11, 1971.(b)Withdraw and rescind that part of the documentissued by itandtransmitted to the above-named labororganization on January 27 or 28, 1972, which threatensmore stringent working conditions should the unfair laborpractice charges not be withdrawn and notify the saidlabor organization, in writing, that it has done so.(c)Abide by and carry out all provisions of thesettlement agreement entered into by it with the above-named labor organization on May 25, 1972.(d) Upon request, bargain collectively in good faith withthe above-named labor organization as the exclusiverepresentative of all employees in the unit described below,with respect to wages, hours, and other conditions ofemployment, and, should an understanding be reached,put it in a signed agreement. The appropriate unit is:All production. maintenance and machinists employeesofDiversified Industries, A Division of IndependentStave Company, including quality control inspectorsand shipping department employees, but excludingoffice clerical employees, retail store employees, andprofessional employees, guards and supervisors, asdefined in the Act.(e)Preserveuntilcompliancewith the settlementagreement entered intoonMay 25, 1972,and, uponrequest,make available to the Board or its agents, forexamination and copying,allpayroll records,socialconclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions, and Order,and all objection shall be deemedwaived for all purposes DIVERSIFIED INDUSTRIESsecurity payment records, timecards, personnel recordsand reports, and all other records necessary to compute theamounts due under the terms of said settlement agreement.(f)Post at its plant in Lebanon, Missouri, copies of theattached notice marked "Appendix."44 Conies of suchnotice, on forms provided by the Regional Director forRegion 17, after being signed by an authorized representa-tive of the Respondent, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily displayed. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(g)Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that jurisdiction of thisproceeding be retained by the Board for the limitedpurposes indicated in that portion of this Decision entitled"The Remedy."44 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading"Posted byOrder ofthe NationalLaborRelations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board "SUPPLEMENTALDECISIONSYDNEY S. ASHER, Administrative Law Judge: On March19,1973, I issued myDecisionin the above-entitledproceeding in which I concluded, among other things, thattheBoard should defer to the gnevance-arbitrationmachinery set up by the parties with respect to the allegedthreat by Plant Manager Boswell to discharge UnionStewardressWebb if she did not forget about filing agrievance regarding the posting of jobs. I likewise conclud-ed that the Board should defer to the grievance-arbitrationmachinery with regard to whether the Respondent hadinstituted new work rules, whether the rules were enforcedin a more stringentmanner, the impact of Plant Superin-tendent Christie's reprimand of Webb for eating candy onthe job, and whether the Union was accorded advancenotice and a reasonable opportunity to seek bargainingabout the rules. On July 30, 1973, the Board remandedthese proceedings to me to resolve credibility issues andmake findings and conclusions on the merits with respectto the above-descnbed matters. On August 23, 1973, theRespondent filed a supplemental brief which has beencarefully considered.Upon the entire record, and from my observation of thewitnesses, I make the following:iThese findings are based on Webb's testimony, corroborated insubstantial part by the testimony of Maryetta Ballard, an employee workingnearby who overheard part of the conversation. To the extent that theversions of Boswell and Milan differ from those of Webb and Ballard, Icredit those of Webb and Ballard as more accurateWebband a few of the Respondent'switnesses testified also about aSUPPLEMENTAL FINDINGS OF FACTA.Boswell 's Alleged Threat to DischargeWebb1.Facts255On November 29, 1971, Linda Dowden, an employee inthe Respondent's finishing department, injured her thumbwhile at work. Early in December 1971 she consulted withMaggie-Williams Webb, an official of the Union and unionsteward.During working hours,Webb left her workstation, went to the office, and discussed with Christie thepossibility of moving Dowden from her job to another jobin the department, because of her injury. Christie toldWebb to go back to her job and he would be up in aminute to talk to her about it. She returned to work. Aboutan hour later, Boswell and Robert Milan, then foreman ofthe finishing department, came to Webb's place of work.Boswell told Webb "he could fire . . . [her] for going downto the office and talking about union business on companytime."Webb replied that she "was representing anemployee that needed to be moved," and asked thatDowden he moved to another job in the department.Boswell declined, on the ground that there were no jobsopen in the department. Either Webb or Boswell statedthat openings had been filled without posting. Boswell thensaid "that if [Webb] would forget about the posting of thejobs that he would forget about firing [Webb] and hewould call it a deal and forget it." That ended theconversation.'Immediately after this, Boswell approached MaryettaBallard, an employee working nearby, and asked if shewould like to have Webb's job, adding that Ballard coulddo it as well as Webb. The record does not reveal Ballard'sreply.2.Contentions of the partiesThe complaint (par. 5(c)) alleges, and the answer denies,that in early December 1971 Boswell "threaten[ed]employees with discharge for filing grievances about jobopenings and for inquiring about job openings." It isalleged that such conduct violated Section 8(a)(1) of theAct. The General Counsel argues that the above-describedtestimony of Webb supports this allegation.The Respondent maintains that Boswell's warning toWebb was "clearly justified" because "threats to dischargeemployees for engaging in union activity on company timeis [sic] not violative of Section 8(a)(1)."3.ConclusionsArticles V and XVIIIof the contract between the partiesare quoted in my original Decision.In view of thesecontract provisions and the general rule that working timepetition being circulated in the plant seeking the discharge of certain namedindividuals,and Boswell'sobjections to such circulation I do notunderstand that the General Counsel bases any allegation of unfair laborpractices thereon and accordingly I deem it unnecessary to discuss theevidence regarding this incident. 256DECISIONSOF NATIONALLABOR RELATIONS BOARDis for work, it will be assumed that Webb's working timeunion activities were unprotected and that Boswell couldlegitimately threaten to discipline her for such conduct.But what Boswell did was not simply to threaten discipline;instead he used the threat of discipline as a vehicle to forceWebb to forgo protected concerted activity; namely, filinga grievance concerning the Respondent's failure to postcertain job openings.2 Such coercive conduct violatedSection 8(a)(1) of the Act.B.The Document Drafted by Boswell andFollowing Events1.IntroductionIn the original Decision I set forth a document drawn upby Boswell and handed to Dillard on January 27 or 28,1972. I found that the entire document constituted "awarning that working conditions would be made moreonerous should the Union refuse to withdraw the unfairlabor practices it had filed." I concluded that "Such athreat itself violates Section 8(a)(1) of the Act, whether ornot it was ultimately carried out." The present remanddirectsme to make findings (1) whether the Respondenthad instituted new work rules; (2) whether the rules wereenforced in a more stringent manner; (3) the impact ofChristie's reprimand of Webb for eating candy on the job;and (4) whether the Union was accorded advance noticeand a reasonable opportunity to seek bargaining about therules.Iam directed to decide whether the allegedviolations of Section 8(a)(1), (3), (4), and (5) of the Actbased on these above-described matters have been proved.For convenience, the rules will be treated in two categor-ies: those which do not deal with eating on the job, and therule which dealt with this subject.2.Rules dealing with matters other than eatingon the jobThe various subjects which the General Counsellists as"more stringent working rules"in his answerto motion formore definite statement are listed in the original Decision.Eliminating, for the time being,eatingon the job, thereremain these others: absenteeism, safety equipment,smoking, conversation at work, remaining at or leavingwork station, pay advances, and power failures. Several ofthese are mentioned in the contract: Breakdowns arediscussed in article IX; hours of work in article X; safetyand clothing in article XIV; and absenteeism in articleXXX. The question to be decided is whether any of theseitems in the document of January 27 or 28 constitutes anewrule and, if not, whether any rule was more stringentlyenforced thereafter. On this subject Webb, a union stewardand a witness for the General Counsel, testified on cross-examination:Q. . . . has the company, to your knowledge, infact, imposed-put into effect any of the rules whichwere contained in the document Mr. Morgan washolding which has been introduced as General Coun-sel's Exhibit No. 11 [the document drafted byBoswell]?A.Not in our department other than the candy.On further cross-examination Webb admitted stating in aprehearing statement given to a Board agent: "To date, tomy knowledge, the company has not imposed the new rulescontained in Boswell's handwritten list." There is no otherevidence in the record to show that any substantiallynewrule (except eating on the job) was in fact ever enforced-'Moreover, I find no probative evidence to establish thatthe old rules (except for eating) were enforced more strictlyafter Boswell handed the document to Dillard than theyhad been before that event.43.Eating on the jobAs set forth in the original Decision, one of the items inthe document drawn up by Boswell reads: "Eating on thejob! Candy bars." The General Counsel, as with the rest ofthe document, contends that this constituted the promulga-tion of a "new and more stringent" working rule. TheRespondent, consistent with its position regarding otheritems in the document, maintains that it never put any newor more stringent rule into effect with respect to eating atwork.Some months prior to the drafting of this document byBoswell, there had been a "flash fire" in a cardboardcontainer into which paper wrappers from candy had beenthrown.Christiecalled the employees together andexhibited to them the remains of the fire, bringing to theirattention "the dangers of a fire that could put us out ofbusiness."He prohibited them fromgoing to the candymachine(presumably a coin-operated automatic vendingmachine) during working hours, and limited them to doingso during lunch or break time, and further instructed themto "throw their wrappers in the waste containers [presuma-bly made of metal or other fire-proof materials ] that wereput down there by the candy machine for that purpose."He did not then, or at any time prior to January 28, forbidthe employees to eat candy on working time. As describedin the original Decision, about 10 days after Boswellcomposed the document in question, Christie saw candy ina bowl by Webb's worktable. Christie warned Webb "therewould be no candy eating on the job, that anybody caughteating candy would be discharged or disciplined." Sincethen,Webb has not eaten any more candy on the job.From the above I conclude that, before the document inquestion existed, employees were not forbidden to eatcandy at their workplaces, that the document, in violation2 It matters not that such a grievance might have lacked merit or mightnotices issued to Dorothy Mathews, an employee, on July 24, 1972, ashave been untimelyproving more stringent enforcement of work rules However, in the original3SeeFirestone Coated Fabrics Company, Division of the Firestone Tire &Decision I concluded that the General Counsel had failed to establish thatRubber Company,179 NLRB 724such conduct by the Respondent was discriminatorily motivated or4The General Counsel apparently relies, at least in part, on two warningconstituted more stringent enforcement of existing work rules DIVERSIFIED INDUSTRIESof Section 8(a)(1) of the Act, threatened to change this ruleto the detriment of the employees unless the Unionwithdrew its pending unfair labor practice charges, thatapproximately 10 days later Christie, in effectuation of thethreat, announced to Webb, a union steward, a new andmore stringent rule, namely, no eating at work,5 and finallythat the motive for the promulgation of the new rule was topunish the employees because their bargaining representa-tivehad filed, and refused to withdraw, unfair laborpractice charges. By such conduct, so motivated, theRespondent violated Section 8(a)(1), (3), and (4) of theAct.6There remains the issue of the alleged failure of theRespondent to live up to its statutory bargaining obliga-tions. In this connection, the General Counsel maintainsthat the new no-eating-at-work rule was put into effectunilaterally, that is, without the Union's agreement. TheRespondent mounts a double-pronged defense against thisallegation: that before changing the rule the Respondenthad given the Union adequate advance notice andopportunity to bargain; and that in any event the rulechange fell within the ambit of the contract's managementrightsclauseand there was therefore no obligation tobargain with regard to it-the Union having contractuallywaived its rights in this respect.Ifindmerit in the Respondent's first defense. Thesequence of events was as follows: On January 27 or 28 theRespondent illegally threatened to change its rules regard-ing, among other things, eating at work, unless the Unionwithdrewits unfairlabor practice charges. On January 29the Union, through Dillard, notified the Respondent7 thatthe charges would not be withdrawn. Approximately 10days later, the Respondent carried out its previous threatand, for proscribed reasons, changed the rule. It issignificant that at no time did the Union request bargain-ing or in any way grieve or protest the new rule. Underthese circumstances, although the Respondent's conductviolated Section 8(a)(1), (3), and (4) of the Act as foundabove, I conclude that it did not also constitute a unilateralchange of working conditions in violation of Section8(a)(5) of the Act. Rather, I find that the Union had ampleadvance notice of the Respondent's intent to change theruleand adequate opportunity to seek bargaining butnevertheless remainedsilent.8 In this posture of the case, Ideem it unnecessary to rule upon the Respondent's seconddefense, that the rule prohibiting eating at work was not aproper subject for bargaining because of the coverage ofthe management rights clause in the contract.Upon the above supplemental findings of fact, and uponthe entire record, I make the following:5To the extent that Christie testified that no new rule was promulgatedor put into effect f deem his testimony inaccurate6The Respondent argues in its brief that the management rights clauseof the contract gives the Respondent the power to put into effect any ruleregarding eating at work Be that as it may. the vice of the Respondent wasnot its promulgating the rule,per se,but rather its promulgating such a rulefor proscribed reasonsTherefore the managerights clause is no defense toallegations that the Respondent violated Section 8(a)(I), (3), or (4) of theAct.r In fn 23 of the original Decision I found it unnecessary to resolveconflict between the testimony of Dillard and Jeffries on this point.In viewAMENDED CONCLUSIONS OF LAW257The following is substituted for Conclusion of Law 5 inthe original Decision:"5.By revoking privileges previously enjoyed byWatraud Olga Dillard on November 11, 1971, andthereafter refusing to restore these privileges to her, and bypromulgating,announcing,and putting into effect inFebruary 1972a new rule prohibiting employees fromeatingon the job,and thereafter enforcing and maintainingsuch rule in effect, therebydiscouraging membership in theabove-named labor organization,theRespondent hasengaged in and is engaging in unfair labor practices withinthe mee ping of Section 8(a)(3) of the Act "The following new Conclusion of Law is inserted asConclusionof Law 6and Conclusionsof Law 6,7, 8, and 9in the original Decision are renumbered as Conclusions ofLaw 7,8, 9, and 10,respectively:"6.By promulgating,announcing,and putting intoeffectin February1972 a new rule prohibiting employeesfrom eating on the job and thereafter maintaining andenforcing such rule,therebydiscriminating against itsemployees because their representative had filed chargesunder the Act,theRespondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(4) of the Act."Upon the foregoing supplemental findings of fact,amended conclusions of law,and the entire record, andpursuant to Section 10(c) of the Act,Ihereby issue thefollowing recommended: 9AMENDMENTS TO ORDERThe following is substituted for paragraph 1(c) of theOrder in the original Decision:"(c)Threatening its employees with more stringentworking conditions or other reprisals, or promulgating,announcing, putting into effect, maintaining, or enforcingmore stringent work rules, or otherwise discriminatingagainst its employees, because unfair labor practicecharges have been filed against it, or as a means of forcingemployees or their bargaining agent to withdraw suchcharges."The following new paragraph 2(f) is inserted afterparagraph 2(e) and paragraphs 2(f) and (g) in the originalDecision are relettered as paragraphs 2(g) and (h),respectively:"(f)Revoke the rule promulgated in February 1972prohibiting its employees from eating at work."of the remand,Inow resolve that conflict by crediting Dillard's testimonysN LR Bv.ConeMillsCorporatism,373 F.2d 595 (C.A 4, 1967);Holiday Inn Central,181NLRB 997; andCoppm Engineering Corporation,195 NLRB 595.9 In the eventno exceptions are filed as provided by Sec 102 46 of theRules ai d Regulations of the National Labor Relations Board, thesupplemental findings, conclusions, and recommended Amendments toOrderherein shall,as provided in Sec 102.48 of the Rules and Regulations.be adopted by the Board and become its findings, conclusions,and Order,and all objection shall he deemed waived for all purposes